 

CONFIDENTIAL TREATMENT FOR PORTIONS OF THIS EXHIBIT HAS BEEN REQUESTED

FROM THE SECURITIES AND EXCHANGE COMMISSION

 

Exhibit 10.8

 

EXECUTION COPY

 

Dated June 1, 2011

 

(1)                             BUNGE NORTH AMERICA CAPITAL, INC., as the
Transferor

 

(2)                             BUNGE FINANCE B.V., as the Transferor Agent

 

(3)                             BUNGE SECURITIZATION B.V., as the Transferee

 

--------------------------------------------------------------------------------

 

U.S. INTERMEDIATE TRANSFER AGREEMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Section

 

Page

 

 

 

 

1.

DEFINITIONS AND INTERPRETATION

1

 

 

 

 

1.1

Defined Terms

1

 

1.2

Receivables Transfer Agreement

4

 

 

 

 

2.

AMOUNTS AND TERMS OF PURCHASES

4

 

 

 

 

2.1

Agreement to Purchase

4

 

2.2

Payment for the Purchases

6

 

2.3

Deemed Collections

9

 

2.4

Payments and Computations, Etc.

10

 

2.5

Records

10

 

2.6

Characterization; Grant of Security Interest

11

 

2.7

Repurchases

11

 

2.8

Certain Allocations

13

 

2.9

No Recourse

13

 

 

 

 

3.

CONDITIONS TO PURCHASES

14

 

 

 

 

3.1

Conditions Precedent to Initial Purchase from the Transferor

14

 

3.2

Condition Precedent to The Transferor’s Obligations

14

 

 

 

 

4.

REPRESENTATIONS AND WARRANTIES

14

 

 

 

 

4.1

Representations and Warranties of the Transferor

14

 

4.2

Representations and Warranties of the Transferee

19

 

4.3

Perfection Representations, Warranties and Covenants

20

 

 

 

 

5.

COVENANTS OF THE TRANSFEROR

20

 

 

 

 

5.1

Compliance with Laws, Etc.

20

 

5.2

Records and Procedures

20

 

5.3

[Reserved]

21

 

5.4

Sales, Liens, Etc.

21

 

5.5

Extension or Amendment of Receivables and Contracts

21

 

5.6

[Reserved]

21

 

5.7

Change in U.S. Collection Accounts

21

 

5.8

U.S. Account Security Agreements

21

 

5.9

[Reserved.]

22

 

5.10

[Reserved.]

22

 

5.11

Amendments

22

 

5.12

Deposits to U.S. Collection Accounts

22

 

5.13

Inspections; Annual Agreed Upon Procedures

22

 

5.14

Further Assurances; Change in Name or Jurisdiction of Organization, Etc.

23

 

5.15

Reporting Requirements

24

 

5.16

Mergers, Etc.

26

 

5.17

Taxes

26

 

5.18

[Reserved.]

26

 

i

--------------------------------------------------------------------------------


 

CONTENTS

 

Section

 

Page

 

 

 

 

 

5.19

Licenses, Etc.

26

 

5.20

[Reserved.]

27

 

5.21

Change in Auditors or Accounting Policies

27

 

5.22

Power of Attorney

27

 

5.23

Negotiable Instruments

27

 

5.24

Separateness

27

 

5.25

Treatment as Sales

28

 

 

 

 

6.

ADMINISTRATION AND COLLECTION

28

 

 

 

 

6.1

Designation of Master Servicer

28

 

6.2

Certain Rights of the Transferee

29

 

6.3

Rights and Remedies

30

 

 

 

 

7.

TERMINATION

31

 

 

 

 

7.1

Termination

31

 

7.2

Effect of Termination Date

31

 

 

 

 

8.

INDEMNIFICATION

31

 

 

 

 

8.1

Indemnities by the Transferor

31

 

8.2

Taxes

33

 

 

 

 

9.

MISCELLANEOUS

35

 

 

 

 

9.1

Waiver, Amendments, Etc.

35

 

9.2

Notices, Etc.

35

 

9.3

Binding effect; Assignability

36

 

9.4

Costs and Expenses

36

 

9.5

Judgment Currency

36

 

9.6

No Proceedings

37

 

9.7

Governing Law

38

 

9.8

Third Party Beneficiary

38

 

9.9

Restriction on Payments; Waiver of Setoff

39

 

9.10

Entire Agreement; Severability; Execution in Counterparts

39

 

9.11

Consent to Jurisdiction

39

 

9.12

[Reserved]

40

 

9.13

[Reserved]

40

 

9.14

Waiver of Jury Trial

40

 

9.15

Responsible Officer Certificates; No Recourse

40

 

ii

--------------------------------------------------------------------------------


 

Schedule

 

1.                                       Transferor Information

 

2.                                       Perfection Representations, Warranties
and Covenants

 

Exhibits

 

A.                                                                                  
Form of Assignment of Repurchased Receivables

 

B.                                                                                    
Form of U.S. Account Security Agreement

 

iii

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated June 1, 2011 and made by and between:

 

(1)                                  BUNGE NORTH AMERICA CAPITAL, INC., a
corporation organized under the laws of the State of Delaware (the
“Transferor”);

 

(2)                                  BUNGE FINANCE B.V., a private limited
liability company organized under the laws of the Netherlands (the “Transferor
Agent”); and

 

(3)                                  BUNGE SECURITIZATION B.V., a private
limited liability company organized under the laws of the Netherlands (the
“Transferee”).

 

BACKGROUND:

 

(A)                              The Transferor has agreed to purchase certain
Receivables and Receivables Property related thereto from the Sellers from time
to time on the terms and conditions set forth in the U.S. RPA.

 

(B)                                The Transferor wishes to transfer and assign
to the Transferee and the Transferee has agreed to acquire from time to time all
of the Transferor’s right, title and interest in, to and under the Receivables
and Receivables Property acquired by the Transferor pursuant to the U.S. RPA.

 

IT IS AGREED that:

 

1.             DEFINITIONS AND INTERPRETATION

 

1.1           Defined Terms

 

The following terms shall have the following meanings (such meanings to be
equally applicable to both the singular and plural forms of the terms defined):

 

“Acquired Receivable” means each Receivable acquired by the Transferor under the
U.S. RPA; provided that no Receivable constituting a Repurchased Receivable
shall be considered an Acquired Receivable hereunder after such Repurchased
Receivable’s Repurchase Date.

 

“Advanced Purchase Price” has the meaning specified in Section 2.2(b).

 

“Assignment of Repurchased Receivables” means an assignment in the form attached
hereto as Exhibit A (Form of Assignment of Repurchased Receivables).

 

“Deferred Purchase Price” has the meaning specified in Section 2.2(b).

 

“Discount Percentage” has the meaning set forth in the U.S. RPA.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time.  References
to sections of ERISA also refer to any successor sections.

 

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means a corporation, trade or business that is, along with the
Transferor, a member of a controlled group of corporations or a controlled group
of trades or businesses, as described in section 414(b), (c), (m) and (o)  of
the Internal Revenue Code of 1986, as amended, or section 4001(b) of ERISA.

 

“Excluded Taxes” means (a) income taxes based on (or measured by) net income or
net profits (or franchise taxes imposed in lieu of net income taxes) that are
imposed on the Transferee, any Agent, Purchaser or other recipient of any
payment to be made by or on account of any Transaction Party Obligation as a
result of a present or former connection between such Transferee, Agent,
Purchaser or other recipient and the jurisdiction of the Official Body imposing
such tax or any political subdivision or taxing authority thereof (other than
any such connection arising solely from the Transferee, Agent, Purchaser or
other recipient having executed, delivered or performed is obligations or
received a payment hereunder, or enforced, this Agreement), (b) any branch
profits taxes that are imposed on the Transferee, any Agent, Purchaser or other
recipient of any payment to be made by or on account of any Transaction Party
Obligation by any jurisdiction described in clause (a) above, and (c) any Tax
imposed on the Transferee or any Agent to the extent such Tax is attributable to
such Transferee’s or Agent’s failure to comply with relevant requirements set
forth in Section 8.2(e) (Indemnity for Taxes) (or analogous provision of any
other Transaction Document), unless such failure is due to a Change in Law.

 

“Indemnified Amounts” has the meaning specified in Section 8.1 (Indemnities by
the Transferor).

 

“Indemnified Party” has the meaning specified in Section 8.1 (Indemnities by the
Transferor).

 

“Indemnified Taxes” mean Taxes other than Excluded Taxes and Other Taxes.

 

“Information” has the meaning specified in Section 4.1(j) (Representations and
Warranties of the Transferor).

 

“Initial Purchase Date” means the initial Purchase Date (as agreed upon between
the Transferor and the Transferee) on which the Transferor sells Receivables and
the related Receivables Property to the Transferee pursuant to Section 2
(Amounts and Terms of Purchases).

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise, sales, goods and services or transfer taxes, charges or
similar levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, any Transaction
Document, in each case, other than Excluded Taxes.

 

“Plan” means any employee pension benefit plan (other than a multiemployer plan
as defined in section 4001(a)(3) of ERISA) subject to the provisions of Title IV
of ERISA or section 412 of the IRC and in respect of which the Transferor or any
ERISA Affiliate is (or, if such plan were terminated, would under section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

2

--------------------------------------------------------------------------------


 

“Purchase” means a purchase by the Transferee of Receivables and the related
Receivables Property from the Transferor pursuant to Section 2 (Amounts and
Terms of Purchases).

 

“Purchase Date” means each day on which a Purchase is made pursuant to Section 2
(Amounts and Terms of Purchases).

 

“Purchase Price” for any Purchase pursuant to Section 2 (Amounts and Terms of
Purchases) means an amount equal to the product of (a) the aggregate Unpaid
Balance of all of the Receivables of the Transferor that are the subject of such
Purchase, and (b) 100% minus the Discount Percentage.

 

“Receivables Property” has the meaning specified in Section 2.1(a) (Agreement to
Purchase).

 

“Receivables Transfer Agreement” means the Receivables Transfer Agreement, dated
the date hereof, made between (1) Bunge Securitization B.V., (2) Bunge Finance
B.V., as the Master Servicer, (3) Bunge Limited, as the Performance Undertaking
Provider, (4) the Persons from time to time party thereto as Conduit Purchasers,
Committed Purchasers and Purchaser Agents, and (5) Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., as the Administrative Agent.

 

“Records” has the meaning specified in Section 2.5(a) (Records).

 

“Repurchase Date” has the meaning specified in Section 2.7(d)(i) (Repurchases).

 

“Repurchase Price” has the meaning specified in Section 2.7(c) (Repurchases).

 

“Repurchased Receivable” means any Receivable which has been retransferred to or
otherwise reacquired by the Transferor pursuant to, and in accordance with,
Section 2.7 (Repurchases).

 

“Seller” means a “Seller” under, and as defined in, the U.S. RPA.

 

“Seller Event” means a “Seller Event” under, and as defined in, the U.S. RPA.

 

“Seller Termination Event” means a “Seller Termination Event” under, and as
defined in, the U.S. RPA.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature and (d) such Person is not engaged in business or a transaction, and
is not about to engage in business or a transaction, for which such Person’s
property would constitute an

 

3

--------------------------------------------------------------------------------


 

unreasonably small capital.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned directly or
indirectly through one or more intermediaries, or both, by such Person.

 

“Taxes” means any and all present or future taxes (including social security
contributions and value added taxes), levies, imposts, duties (including stamp
duties), deductions, charges (including ad valorem charges), withholdings or
other charges of any nature whatsoever imposed by any Official Body.

 

“Termination Date” means the earlier of (a) the Facility Termination Date, and
(b) the date on which the Termination Date (as defined in the U.S. RPA) is
declared or automatically occurs with respect to all Sellers pursuant to the
U.S. RPA.

 

“Uncollectible” means an Acquired Receivable which is not collectible because of
the financial inability of the relevant Obligor to pay such Acquired Receivable.

 

“U.S. Account Security Agreement” means an account control agreement
substantially in the form of Exhibit B (Form of U.S. Account Security Agreement)
hereto.

 

1.2           Receivables Transfer Agreement

 

Unless otherwise defined herein, capitalized terms which are used herein shall
have the meanings assigned to such terms in Section 1.1 (Certain Defined Terms)
of the Receivables Transfer Agreement.  In the case of any inconsistency between
such terms and the terms defined in Section 1.1 of this Agreement, the terms
defined in Section 1.1 of this Agreement shall prevail for all purposes of this
Agreement.  The principles of interpretation set forth in Section 1.2 (Other
Terms) and 1.3 (Computation of Time Periods) of the Receivables Transfer
Agreement shall apply to this Agreement as if fully set forth herein.

 

2.             AMOUNTS AND TERMS OF PURCHASES

 

2.1           Agreement to Purchase

 

(a)                                  Subject to the terms and conditions of this
Agreement on the Initial Purchase Date and each Purchase Date thereafter, the
Transferor will sell and otherwise assign, transfer and convey to the
Transferee, and the Transferee hereby agrees to purchase and otherwise acquire
without recourse except to the extent provided

 

4

--------------------------------------------------------------------------------


 

herein, all of the Transferor’s present and future right, title and interest in,
to and under the following:

 

(i)                                     each and every Acquired Receivable;

 

(ii)                                  all Collections with respect to such
Acquired Receivables;

 

(iii)                               all Related Security with respect to such
Acquired Receivables; and

 

(iv)                              all proceeds of or payments in respect of any
and all of the foregoing clauses (i) through (iii) (including Collections);

 

(the property described in Section 2.1(a)(ii), (iii) and (iv) is collectively
referred to as the “Receivables Property”).

 

(b)                                 On each Purchase Date (as defined under the
U.S. RPA) under the U.S. RPA, all of the Transferor’ right, title and interest
in, to and under each and every Acquired Receivable and all Receivables Property
with respect thereto shall be and hereby is immediately and automatically sold
and otherwise assigned, transferred and conveyed to the Transferee without any
further action by the Transferor or the Transferee or any other Person.

 

(c)                                  The Receivables to be purchased on any
Purchase Date shall be identified on the books and records of the Transferor.

 

(d)                                 Notwithstanding anything herein to the
contrary, the Transferee shall not, and shall not be obligated to, purchase or
pay any Purchase Price for or otherwise purchase or acquire any Receivable or
any Receivables Property, and the Transferor shall not accept the payment of the
Purchase Price of any Receivable or any Receivables Property, unless at the time
of such Purchase the Termination Date has not occurred.

 

(e)                                  It is the intention of the parties hereto
that each Purchase of Receivables and Receivables Property pursuant to this
Agreement shall be treated as a purchase by the Transferee and a sale by the
Transferor of such Receivables and Receivables Property with respect thereto,
which sales are absolute and irrevocable and provide the Transferee with the
full benefits of ownership of such Receivables and Receivables Property.  Each
sale of Receivables and Receivables Property hereunder is made without recourse
to the Transferor; provided, however, that (i) the Transferor shall be liable to
the Transferee for all representations, warranties, covenants, deemed collection
obligations and indemnities made or entered into by the Transferor in or
pursuant to the terms of this Agreement or the other Transaction Documents and
(ii) no such sale constitutes, nor is it intended to result in, an assumption by
the Transferee or any assignee thereof of, and the Transferee and such assignees
shall not have, any obligation or liability of the Transferor or any other
Person to any Obligor or other customer or client of any Seller or otherwise
arising in connection with the Receivables or Receivables Property or any other
obligations of the Transferor or any Seller (including any

 

5

--------------------------------------------------------------------------------


 

obligation to perform any obligation of any Seller pursuant to or under any
Receivables, Contract or other Receivables Property).

 

(f)                                    In connection with the foregoing sales,
the Transferor hereby authorizes the Transferee and its assigns to record and
file from time to time, at the Transferor’s expense, a financing statement or
statements or other similar instruments (and continuation statements with
respect to such financing statements and other similar instruments) with respect
to (i) the Receivables sold or to be sold by the Transferor to the Transferee
from time to time pursuant hereto and (ii) the Receivables Property with respect
thereto, in each case, meeting the requirements of applicable Law in such manner
and in such jurisdictions as are necessary or desirable to perfect and protect
the interests of the Transferee created hereby under the UCC or any other
applicable Law against all creditors of the Transferor.  In addition, the
Transferor agrees that from time to time, at its expense, it will promptly, upon
request, execute and deliver all further instruments and documents, and take all
further actions that the Transferee or any Agent may reasonably request, in
order to perfect, protect or more fully evidence the purchase of, or ownership
by, the Transferee of the Acquired Receivables and the Receivables Property with
respect thereto and its security interest in the U.S. Collection Accounts,
including by filing a financing statement under the UCC or such other similar
documents pursuant to any other applicable Law.  In view of the intention of the
parties hereto that the Purchases of Receivables and Receivables Property made
hereunder shall constitute sales of such Receivables and Receivables Property,
as applicable, rather than a loan secured by such Receivables and Receivables
Property, the Transferor agrees, at its own expense, on or prior to each
Purchase Date, to (i) indicate clearly and unambiguously in its computer files,
with a legend reasonably acceptable to the Transferee and the Administrative
Agent, that the applicable Receivables and all Receivables Property with respect
thereto have been transferred to the Transferee pursuant to this Agreement and
further assigned by the Transferee to the Administrative Agent (on behalf of the
Purchasers) and (ii) note in its accounting records, with a legend reasonably
acceptable to the Transferee and the Administrative Agent, that the applicable
Receivables and Receivables Property have been sold to the Transferee and
assigned to the Administrative Agent (on behalf of the Purchasers).

 

2.2           Payment for the Purchases

 

(a)                                  Subject to the terms and conditions of this
Agreement and the provisions specified in Section 2.2(b) below with respect to
the permitted Deferred Purchase Price, the Purchase Price for each Purchase
shall be paid by the Transferee in full on the applicable Purchase Date
(including the Initial Purchase Date) in the manner specified in Section 2.2(d).

 

(b)                                 The parties hereto intend the Purchase Price
with respect to any Acquired Receivables and Receivables Property related
thereto to represent fair consideration, reasonably equivalent value and fair
market value of such Acquired

 

6

--------------------------------------------------------------------------------


 

Receivables and Receivables Property.  In the event the parties determine that
the calculation of the Purchase Price no longer represents fair market value,
the parties hereto agree to adjust the calculation of the Discount Percentage to
the extent necessary to cause such Purchase Price for any future Purchases of
Receivables and Receivables Property to be such fair market value.  The
Transferor and the Transferee acknowledge and agree that the Purchase Price for
any Purchase of Receivables shall be due and payable on the applicable Purchase
Date for such Receivable subject to the following provisions with respect to
Advanced Purchase Price and Deferred Purchase Price. In the event that
Collections on any date related to any Acquired Receivables previously sold by
the Transferor to the Transferee exceed the aggregate Purchase Prices payable by
the Transferee to the Transferor on such date, the Transferee may pay to the
Transferor an amount equal to such excess as an advance payment on account of
any Purchase Price that will or may be payable by the Transferee to the
Transferor on any following Purchase Date during the same Calculation Period
(any such excess payment, an “Advanced Purchase Price”).  The Transferor
acknowledges and agrees that any funds received by it from the Transferee as an
Advanced Purchase Price for the Purchase of Receivables shall remain the
Transferee’s property until applied to the future payment of a Purchase Price
for Acquired Receivables on a Purchase Date.  In the event that the aggregate
amount of the Advanced Purchase Prices paid by the Transferee to the Transferor
during any Calculation Period exceeds the aggregate Purchase Prices owed by the
Transferee to the Transferor during such Calculation Period, the Transferor
shall on the Settlement Date immediately following the end of such Calculation
Period repay to the Transferee an amount equal to such excess Advanced Purchase
Prices.  In addition, the Transferor shall track all funds received by the
Transferor from the Transferee as Advanced Purchase Prices and shall at no time
permit any amounts received by the Transferor as an Advanced Purchase Price to
be applied under the U.S. RPA to any Seller (as an “Advanced Purchase Price”
under, and as defined in, the U.S. RPA) (which have not been applied to the
Purchase Price for Acquired Receivables) in excess of 10% of the Unpaid Balance
of Acquired Receivables that qualify as Eligible Receivables then outstanding
with respect to such Seller under the U.S. RPA as set forth in the most-recent
Portfolio Report. In the event that Collections on any date related to any
Acquired Receivables previously sold by the Transferor to the Transferee are
less than the aggregate Purchase Prices payable by the Transferee to the
Transferor on such date, the Transferee may defer payment to the Transferor or
the Seller Agent on behalf of Transferor in an amount equal to such shortfall
(any such shortfall, a “Deferred Purchase Price”), which Deferred Purchase Price
shall be payable on the earlier of the date the Transferee has funds available
therefor pursuant to Section 2.2(d) below and the immediately following
Settlement Date.  In addition, the Transferor (or the Seller Agent on its
behalf) shall track all such Deferred Purchase Price amounts and shall at no
time permit the amount for any single Seller under the U.S. RPA to exceed 10% of
the Unpaid Balance of Acquired Receivables that qualify as Eligible Receivables
of such Seller as set forth in the most-recent Portfolio Report.  If at any time
such 10% limitation would be exceeded, the

 

7

--------------------------------------------------------------------------------


 

Transferee shall immediately request a Subordinated Loan under the Subordinated
Loan Agreement and pay the Transferor or Seller Agent on its behalf such excess.

 

(c)                                  All amounts payable by the Transferee in
respect of the Purchase Price of Receivables and Receivables Property shall be
paid by the Transferee to an account designated by the Transferor Agent on
behalf of the Transferor (which direction may consist of standing instructions
provided by the Transferor or the Transferor Agent on behalf of the Transferor
to the Transferee that shall remain in effect until changed by the Transferor or
the Transferor Agent in writing.  The Transferor hereby appoints the Transferor
Agent as its agent for purposes of receiving such payments and taking any
actions hereunder on its behalf and hereby authorizes the Transferee to make
payments due to the Transferor directly to, or as directed by, the Transferor
Agent.  The Transferor Agent hereby accepts and agrees to such appointment.  Any
such payment by the Transferee to or at the direction of the Transferor Agent
shall constitute a full and complete discharge of the Transferee’s liability for
the amounts so paid, whether or not the proceeds of such payment are properly
distributed by the Transferor Agent to the Transferor.

 

(d)                                 The Purchase Price for any Acquired
Receivables and Receivables Property related thereto purchased hereunder shall
be discharged by the Transferee on the applicable Purchase Date (including the
Initial Purchase Date), subject to Section 2.3(c), as follows:

 

(i)                                     any Advanced Purchase Price made by the
Transferee to the Transferor during the then applicable Calculation Period which
has not previously been applied to the Purchase Price for an Acquired Receivable
shall be applied to the Purchase Price for such Acquired Receivables;

 

(ii)                                to the extent available for such purpose, in
cash from Collections received by the Transferee for reinvestment in Acquired
Receivables in accordance with the Transaction Documents;

 

(iii)                             to the extent available for such purpose in
accordance with the Receivables Transfer Agreement, in cash from proceeds
received thereunder; and

 

(iv)                              to the extent sufficient cash is not available
under the Receivables Transfer Agreement, in cash through a drawing under the
Subordinated Loan Agreement.

 

(e)                                  Prior to the date on which the Master
Servicer must prepare and deliver any Portfolio Report or Outstanding
Receivables Report or assist in the preparation of, or take such action as
required with respect to, any Portfolio Report or Outstanding Receivables Report
pursuant to the Servicing Agreement and the Receivables Transfer Agreement, the
Transferor and the Transferee will make available to the Master Servicer all
information necessary for the preparation of

 

8

--------------------------------------------------------------------------------


 

such Portfolio Report or Outstanding Receivables Report, including (i) with
respect to any Portfolio Report, (x) information regarding all Purchases
hereunder and Deemed Collections occurring during the period to be covered in
such report, and (y) the aggregate original Unpaid Balance of the Receivables
transferred by the Transferor during such period and the aggregate Purchase
Price for such Receivables sold by the Transferor and (ii) with respect to any
Outstanding Receivables Report, (x) the name of each Obligor of the Portfolio
Receivables then outstanding and (y) the Unpaid Balance of the Portfolio
Receivables of such Obligor.

 

2.3           Deemed Collections

 

(a)                                  If on any day an Acquired Receivable or any
part thereof becomes a Diluted Receivable, the Transferor shall be deemed to
have received on such day a Collection of such Acquired Receivable in the amount
of such Diluted Receivable or part thereof.

 

(b)                                 If on any day it is determined that any of
the representations or warranties in Section 4.1 (Representations and Warranties
of the Transferor) was untrue with respect to an Acquired Receivable on the date
of transfer hereunder to the Transferee, the Transferor shall be deemed to have
received on such day a Collection of such Acquired Receivable in an amount equal
to the Unpaid Balance thereof.

 

(c)                                  Not later than the Settlement Date related
to the Calculation Period in which such Collection is deemed to have been
received pursuant to this Section 2.3 (and, if a Seller Event has occurred with
respect to a Seller under the U.S. RPA or Portfolio Event has occurred and is
continuing or the Termination Date has occurred, not later than the second (2nd)
Local Business Day after a Responsible Officer of the Transferor is notified in
writing or otherwise becomes aware that it has been deemed pursuant to this
Section 2.3 to have received a Collection with respect to a Receivable the
Transferor acquired from such Seller, as applicable) the Transferor shall
deposit (or shall cause the applicable Seller under the U.S. RPA to deposit) in
a U.S. Collection Account, in same day funds, the amount of such Deemed
Collection.  Notwithstanding the foregoing, so long as no Seller Event (with
respect to the applicable Seller) or Portfolio Event has occurred and is
continuing and the Termination Date has not occurred, the Transferor may make
payments for such Deemed Collections on a net basis against the Purchase Price
payable to the Transferor by the Transferee in accordance with Section 2.2.
(Payment for the Purchases).  Any such amount shall be applied as a Collection
in accordance with Section 2.6 (Collections Prior to Facility Termination Date)
or 2.7 (Collections After Facility Termination Date) of the Receivables Transfer
Agreement, as applicable.

 

9

--------------------------------------------------------------------------------


 

2.4           Payments and Computations, Etc.

 

(a)                                  All amounts to be paid or deposited by the
Transferee hereunder shall be paid or deposited in accordance with the terms
hereof by no later than the end of the day when due in same day funds to the
account designated from time to time by the Transferor or Transferor Agent.  All
amounts to be paid or deposited by the Transferor hereunder shall be paid or
deposited in accordance with the terms hereof by no later than the end of the
day when due in same day funds to the account designated from time to time by
the Transferee or as otherwise directed by the Transferee.  All payments
hereunder shall be made solely in U.S. Dollars unless otherwise specified
herein.  The Transferor shall, to the extent permitted by Law, pay interest on
any amount not paid or deposited by the Transferor when due hereunder (after, as
well as before, judgment), at an interest rate equal to the Default Rate,
payable on demand.  All computations of interest payable hereunder shall be made
on the basis of a year of 365 (or 366, as applicable) days and the actual number
of days (including the first but excluding the last day) elapsed and interest
shall accrue from day to day and shall not be compounded.  In the event that any
payment owed by any Person hereunder becomes due on a day which is not a
Business Day or Local Business Day, as applicable, such payment shall be made on
the next succeeding Business Day or Local Business Day, as applicable, and such
extension of time shall be included in the computation of such payment.

 

(b)                                 Notwithstanding anything herein to the
contrary, any payments or deposits to be made by the Transferee under this
Agreement shall be made solely from funds available to the Transferee that are
not otherwise required to be applied or set aside for the payment of any
obligations of the Transferee under any Transaction Document and shall be
non-recourse other than with respect to such available funds and, without
limiting Section 9.6 (No Proceedings), if ever and until such time as the
Transferee has sufficient funds to make such payment shall not constitute a
claim against the Transferee.

 

2.5           Records

 

(a)                                  In connection with the conveyances of
Receivables and Receivables Property hereunder, the Transferor, subject to
applicable Law, hereby sells, assigns and otherwise transfers and conveys to the
Transferee all of the Transferor’s right and title to and interest in all
documents, purchase orders, invoices, agreements, books, records and other
information relating to the Acquired Receivables and Receivables Property with
respect thereto, the applicable Contracts and the related Obligors whether now
existing or hereafter arising (collectively, the “Records”), without the need
for any further documentation in connection therewith.

 

(b)                                 [Reserved]

 

(c)                                  The Transferor shall reasonably cooperate
with and assist the Master Servicer in the performance of its responsibilities
as Master Servicer under the Servicing Agreement and under the other Transaction
Documents, including (to the extent

 

10

--------------------------------------------------------------------------------


 

permitted by applicable Law and subject to the restrictions contained in any
license with respect thereto) providing access to and transferring to the Master
Servicer all Records related to the Acquired Receivables and Receivables
Property and allowing (to the extent permitted by applicable Law and subject to
the restrictions contained in any license with respect thereto) the Master
Servicer to use all licenses, hardware or software necessary or reasonably
desirable to collect, service, obtain or store information regarding the
Acquired Receivables.

 

(d)                                 With the exception of the notifications and
other actions referred to in Section 6.2 (Certain Rights of the Transferee), the
Transferor shall take such action requested from time to time hereafter by the
Transferee and/or any of the Transferee’s assignees, that may be necessary to
ensure that the Transferee and its assignees have an enforceable ownership
interest in the Records relating to the Acquired Receivables and Receivables
Property purchased from the Transferor hereunder.

 

2.6           Characterization; Grant of Security Interest

 

If, notwithstanding the intention of the parties expressed in Section 2.1(c),
the conveyance by any Transferor to the Transferee of Acquired Receivables and
Receivables Property hereunder shall be characterized as a secured loan and not
a sale (any of the foregoing being a “Recharacterization”), this Agreement shall
constitute a security agreement under applicable Law.  For this purpose, the
Transferor hereby grants to the Transferee a security interest in all of the
Transferor’s right, title and interest in, to and under all Acquired
Receivables, Receivables Property related thereto and all proceeds with respect
thereto, which security interest shall secure all obligations of the Transferor
hereunder.  The Transferor and the Transferee shall, to the extent consistent
with this Agreement, take such actions as may be necessary to ensure that, if
this Agreement were deemed to create a security interest in, and not to
constitute a sale of, the Acquired Receivables and Receivables Property, such
security interest would be deemed to be a perfected security interest in favor
of the Transferee under the UCC or other applicable Law and shall be maintained
as such throughout the term of this Agreement.  In the event of such
Recharacterization, after any Seller Termination Event, the Transferee and its
assignees shall have, in addition to the rights and remedies which they may have
under this Agreement, all other rights and remedies against the Transferor
provided to a secured creditor after default under the UCC and other applicable
Law, which rights and remedies shall be cumulative. In the case of any
Recharacterization, each of the Transferor and the Transferee represents and
warrants as to itself that each remittance of Collections by the Transferor to
the Transferee hereunder will have been (i) in payment of a debt incurred by the
Transferor in the ordinary course of business or financial affairs of the
Transferor and the Transferee and (ii) made in the ordinary course of business
or financial affairs of the Transferor.

 

2.7           Repurchases

 

(a)                                  Except to the extent expressly set forth
herein, the Transferor shall not have any right or obligation under this
Agreement, by implication or otherwise, to repurchase from the Transferee any
Acquired Receivables or any Receivables

 

11

--------------------------------------------------------------------------------


 

Property with respect thereto or to rescind or otherwise retroactively affect
any conveyances of any Acquired Receivable or any Receivables Property with
respect thereto after it is conveyed to the Transferee hereunder.

 

(b)                                 Subject to Section 2.7(d) below, the
Transferor shall have the right (but in any event shall not be obligated) to
repurchase or otherwise reacquire any Acquired Receivable (and all Related
Property with respect thereto) that has become a Defaulted Receivable or in
respect of which the Transferor has paid a Deemed Collection equal to the Unpaid
Balance thereof.

 

(c)                                  The repurchase price with respect to any
Acquired Receivable to be repurchased or otherwise reacquired pursuant to
Section 2.7(b) above shall be (i) if such Acquired Receivable is a Defaulted
Receivable, an amount equal to the fair market value of such Acquired Receivable
at the time of repurchase (provided that if any Facility Event or Portfolio
Event has occurred and is continuing, the prior written consent of the Required
Committed Purchasers shall be required for any sale of a Defaulted Receivable)
and (ii) with respect to any other Acquired Receivable, an amount equal to the
Unpaid Balance of such Acquired Receivable at the time of repurchase thereof
less the amount of any Deemed Collection paid by the Transferor in respect of
such Receivable (with respect to any Receivable, the “Repurchase Price”).

 

(d)                                 The repurchase of any Acquired Receivable
pursuant to Section 2.7(b) above is subject to the conditions precedent that:

 

(i)                                     the Transferor (or the applicable Seller
under the U.S. RPA) shall have provided to the Administrative Agent written
notice of its election to repurchase such Acquired Receivable on or prior to the
day on which such Acquired Receivable is to be repurchased (with respect to any
repurchase, the “Repurchase Date”);

 

(ii)                                the Transferor shall have (simultaneously
with delivery of the notice pursuant to Section 2.7(d)(i)), delivered a duly
completed (other than with respect to the execution thereof by the Transferee)
Assignment of Repurchased Receivables to the Transferee;

 

(iii)                             on the Repurchase Date for such Acquired
Receivable the Transferor shall have deposited an amount equal to the Repurchase
Price payable in respect of such Acquired Receivable into a U.S. Collection
Account; and

 

(iv)                              the aggregate Unpaid Balance of all Defaulted
Receivables reacquired by the Transferor pursuant to Section 2.7(b) shall not
exceed 5% of the aggregate Unpaid Balance of all Acquired Receivables
transferred by the Transferor to the Transferee hereunder.

 

(e)                                  Subject to Section 2.7(d) above and the
payment of the Repurchase Price for the applicable Acquired Receivable pursuant
to, and in accordance with, such

 

12

--------------------------------------------------------------------------------


 

Section 2.7(d), the Transferee shall execute and deliver to the Transferor or
the Transferor Agent the Assignment of Repurchased Receivables delivered to the
Transferee pursuant to Section 2.7(d)(ii) above.  The Transferor or the
Transferor Agent shall promptly (and, in any event within five (5) Local
Business Days after receipt thereof) deliver a copy of any such Assignment of
Repurchased Receivables to the Administrative Agent.

 

(f)                                    Upon the delivery of an Assignment of
Repurchased Receivables to the Transferor or the Transferor Agent pursuant to,
and in accordance with, Section 2.7(e), all of the Transferee’s right, title and
interest in, to and under each and every Acquired Receivable and any Receivables
Property related thereto included in such Assignment of Repurchased Receivables
shall be immediately and automatically sold, assigned, transferred and conveyed
to the Transferor without any further action by the Transferee or any other
Person.

 

(g)                                 The Transferor hereby agrees that it shall
indicate clearly and unambiguously in its computer files that such Acquired
Receivable and any Receivables Property related thereto has been repurchased and
shall at all times maintain the capability to identify each Repurchased
Receivable and any Collections related thereto.

 

(h)                                 Notwithstanding anything herein to the
contrary, each retransfer of Acquired Receivables and any Receivables Property
related thereto by the Transferee pursuant to this Section 2.7 shall be without
recourse to, or representation or warranty by, the Transferee other than a
representation by the Transferee that it has not disposed of any interest in the
Acquired Receivables and any Receivables Property related thereto or created any
Adverse Claim over them (other than an Adverse Claim created under the Security
Documents or the other Transaction Documents).

 

2.8           Certain Allocations

 

The Transferor and the Transferee hereby agree that, unless otherwise required
by contract or applicable Law or clearly indicated by facts or circumstances or
unless an Obligor designates that a payment be applied to a specific Receivable,
all Collections from an Obligor shall be applied in the order of maturity of the
Receivables of such Obligor starting with the Receivables of such Obligor having
the earliest maturity date (whether or not such Receivables are Acquired
Receivables).

 

2.9           No Recourse

 

Except as specifically provided in this Agreement (including, without
limitation, Sections 2.3 (Deemed Collections) and 8.1 (Indemnities by the
Transferor)), the purchase and sale of Acquired Receivables and Receivables
Property hereunder shall be without recourse to the Transferor.

 

13

--------------------------------------------------------------------------------


 

3.             CONDITIONS TO PURCHASES

 

3.1           Conditions Precedent to Initial Purchase from the Transferor

 

The Transferee’s obligation to pay the Purchase Price for the initial Purchase
of Receivables from the Transferor hereunder is subject to the conditions
precedent that the Transferee shall have received on or before the date of such
Purchase all of the instruments, documents, agreements, certificates and
opinions specified in Schedule 4 (Condition Precedent Documents) to the
Receivables Transfer Agreement, each (unless otherwise indicated in Schedule 4
(Conditions Precedent Documents) of the Receivables Transfer Agreement) dated
such date, in form and substance reasonably satisfactory to the Transferee and
the Administrative Agent.

 

3.2           Condition Precedent to The Transferor’s Obligations

 

The Transferor shall not sell Receivables and any Receivables Property related
thereto to the Transferee on any date (including on the Initial Purchase Date)
that a voluntary or involuntary bankruptcy, insolvency, reorganization or other
similar case or proceeding is pending against the Transferor or the Transferee
under any applicable Insolvency Law.

 

4.             REPRESENTATIONS AND WARRANTIES

 

4.1           Representations and Warranties of the Transferor

 

The Transferor represents and warrants, with respect to itself and any Acquired
Receivable sold by the Transferor, that on the Closing Date, the date of each
Purchase hereunder and on each Reporting Date:

 

(a)                                  the Transferor (i) is duly organized and
validly existing under the laws of its jurisdiction of organization, (ii) is
duly qualified to do business, and is in good standing, in every jurisdiction
where the nature of its business requires it to be so qualified, unless the
failure to be so qualified would not have a Material Adverse Effect and (iii)
has all corporate or other organizational power and authority required to
perform its obligations under the Transaction Documents to which it is a party
and to carry on its business in each jurisdiction in which its business is now
conducted, unless the failure to have such power and authority would not have a
Material Adverse Effect;

 

(b)                                 the execution, delivery and performance by
the Transferor of this Agreement and any other Transaction Document to which it
is a party, including the Transferor’s sales of Receivables and Receivables
Property related thereto hereunder and the Transferor’s use of the proceeds
thereof (i) are within the Transferor’s corporate powers, (ii) have been duly
authorized by all necessary corporate action, (iii) are in the Transferor’s
interest and the Transferor will receive the corporate benefit as a result of
the transactions contemplated by this Agreement and the other Transaction
Documents and the Purchase Price paid for the Receivables and Receivables
Property sold by it hereunder constitutes fair market value, (iv) do not
contravene or constitute a default under (A) the Transferor’s Organizational

 

14

--------------------------------------------------------------------------------


 

Documents, (B) any applicable Law, (C) any contractual restriction binding on or
affecting the Transferor or its property or (D) any order, writ, judgment,
award, injunction or decree binding on or affecting the Transferor or its
property, except in each case where any such contravention or default would not
have a Material Adverse Effect and (v) do not result in or require the creation
or imposition of any Adverse Claim (other than Permitted Adverse Claims) upon or
with respect to any Acquired Receivable, Receivables Property related thereto or
any U.S. Collection Account.  This Agreement and each other Transaction Document
to which the Transferor is a party has been duly executed and delivered by the
Transferor;

 

(c)                                  no authorization, approval, license,
consent, qualification or other action by, and no notice to or filing or
registration with, any Official Body or official thereof or any third party is
required for the due execution, delivery and performance by the Transferor of
this Agreement or any other Transaction Document to which it is a party or any
other document to be delivered by it hereunder or thereunder, except for the
filing or registration of UCC financing statements and other actions taken or
referred to in Schedule 4 (Conditions Precedent Documents) to the Receivables
Transfer Agreement, all of which have been (or on or before the Initial Purchase
Date will have been) duly made or taken, as the case may be, and are in full
force and effect, except where the failure to have obtained any such
authorization or approval or taken any such action or made any such filing,
notice or registration would not have a Material Adverse Effect;

 

(d)                                 this Agreement and each of the other
Transaction Documents to which the Transferor is a party constitutes the legal,
valid and binding obligation of the Transferor enforceable against the
Transferor in accordance with its terms, subject to any limitation on the
enforceability thereof against the Transferor arising from the application of
any applicable Insolvency Law or by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or law);

 

(e)                                  there are no actions, suits,
investigations, litigation or proceedings at law or in equity or by or before
any Official Body or in arbitration now pending against or affecting the
Transferor or its Subsidiaries or any of its or their business, revenues or
other property (i) which question the validity of this Agreement or any other
Transaction Document to which it is a party or any of the transactions
contemplated hereby or thereby (excluding any litigation or proceeding against
any Obligor) or (ii) which, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.  The Transferor is not in default
or violation of any order, judgment or decree of any Official Body or arbitrator
which could reasonably be expected to have a Material Adverse Effect;

 

(f)                                    [Reserved];

 

(g)                                 no proceeds of any Purchase will be used to
purchase or carry, or to extend credit to others for the purpose of purchasing
or carrying, “margin stock” within the

 

15

--------------------------------------------------------------------------------


 

meaning of Regulation T, U or X promulgated by the Board of Governors of the
Federal Reserve System from time to time;

 

(h)                                 no transaction contemplated hereby or by any
Transaction Document requires compliance with any bulk sales act or similar law
to which the Transferor is subject;

 

(i)                                     immediately prior to each sale of the
Transferor’s right, title and interest to, in and under any Receivables to the
Transferee, the Transferor was the owner of such Receivables and all Receivables
Property with respect thereto, free and clear of any Adverse Claim (other than
Permitted Adverse Claims).  Upon each Purchase of the Transferor’s right, title
and interest to, in and under any Acquired Receivables, the Transferee shall
have acquired a valid first priority ownership interest ranking ahead of any
other ownership interest, security interest and other interest of any creditor
of the Transferor in each of such Acquired Receivables and in the Receivables
Property with respect thereto and the proceeds of the foregoing, in each case
free and clear of any Adverse Claim (other than Permitted Adverse Claims).  No
effective financing statement or other instrument similar in effect is filed in
any recording office listing the Transferor as debtor, covering any such
Acquired Receivable, related Receivables Property, U.S. Collection Account or
any interest therein or proceeds thereof, other than in respect of a Permitted
Adverse Claim;

 

(j)                                     (i) each Portfolio Report and
Outstanding Receivables Report (in each case, as it relates to Receivables
acquired by the Transferor) is complete and accurate in all material respects as
of its date, (ii) all other information, data, exhibits, documents, books,
records and reports (“Information”) furnished by or on behalf of the Transferor
in connection with this Agreement, any other Transaction Document or any
transaction contemplated hereby or thereby is complete and accurate in all
material respects as of its date and no such Information contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained therein, in the light of the
circumstances under which they were made, not materially misleading; provided,
that, with respect to projected financial information provided by or on behalf
of the Transferor, the Transferor represents only that such information was
prepared in good faith by management of the Transferor on the basis of
assumptions believed by such management to be reasonable as of the time made,
and (iii) all financial statements which have been furnished by or on behalf of
the Transferor (A) have been prepared in accordance with GAAP consistently
applied (except as approved by the external auditors and as disclosed therein,
if any) and (B) fairly present, in all material aspects, the financial condition
of the Transferor and, if applicable, its consolidated Subsidiaries as of the
dates set forth therein and the results of any operations of the Transferor and,
if applicable, its consolidated Subsidiaries for the periods ended on such
dates;

 

(k)                                  the Transferor has (i) timely filed or
caused to be filed all material Tax returns required to be filed and (ii) paid
or made adequate provision for the payment of

 

16

--------------------------------------------------------------------------------


 

all Taxes, assessments and other governmental charges due and payable by it,
except (A) any such Taxes, assessments or other governmental charges that are
being contested in good faith by appropriate proceedings and for which the
Transferor has set aside in its books adequate reserves in accordance with GAAP
as reasonably determined by the Transferor, or (B) to the extent that such
failure to do so would not reasonably be expected to result in a Material
Adverse Effect;

 

(l)                                     the Transferor is located in the
jurisdiction specified for the Transferor on Schedule 1 (Transferor Information)
for the purposes of Section 9-307 of the UCC as in effect in the State of New
York;

 

(m)                               (i) the names and addresses of all the U.S.
Collection Account Banks, together with the account numbers of such U.S.
Collection Accounts, as applicable, maintained at such U.S. Collection Account
Banks which receive collections related to the Acquired Receivables sold by the
Transferor, are as specified in Schedule 5 (Facility Accounts and Account Banks)
to the Receivables Transfer Agreement (as the same may be updated from time to
time pursuant to Section 5.7 (Changes in U.S. Collection Accounts)).  Each U.S.
Collection Account is subject to a valid and enforceable U.S. Account Security
Agreement and the Administrative Agent (or its designee), on behalf of the
Secured Parties, has a valid and perfected security interest or pledge over each
U.S. Collection Account, free and clear of Adverse Claims (other than Permitted
Adverse Claims).  Obligors have been directed to make all payments to the U.S.
Collection Accounts.  Only Collections and other amounts payable in respect of
Acquired Receivables are deposited into the U.S. Collection Accounts.  Each of
the U.S. Account Banks is an Eligible Account Bank;

 

(n)                                 (i) since its formation, the Transferor has
not used any corporate name, tradename or doing-business-as name other than the
name in which it has executed this Agreement and the other names listed on
Schedule 1 (Transferor Information); (ii) the Transferor’s Federal Employer
Identification Number is as set forth on Schedule 1; (iii) the Transferor’s
principal place of business and chief executive office for the last five (5)
years and its jurisdiction of organization are listed on Schedule 1; (iv) the
exact legal name of each entity to which the Transferor is the successor by
merger or other operation of law (each a “Predecessor Entity”) during the
preceding five (5) years is listed on Schedule 1; and (v) for each Predecessor
Entity, the principal place of business and chief executive office for each for
the last five (5) years and the jurisdiction of organization of each are listed
on Schedule 1;

 

(o)                                 the Transferor is not an “investment
company” as defined in, or is exempt from the registration requirements of, the
Investment Company Act of 1940, as amended;

 

(p)                                 the Transferor is, individually and together
with its Subsidiaries, Solvent;

 

17

--------------------------------------------------------------------------------


 

(q)                                 each Acquired Receivable was an Eligible
Receivable as of the applicable Purchase Date for such Acquired Receivable;

 

(r)                                    the Purchase Price paid for the Acquired
Receivables and related Receivables Property purchased hereunder constitutes
reasonably equivalent value and fair market value.  No Purchase hereunder has
been made for or on account of an antecedent debt owed by the Transferor to the
Transferee and no such sale is voidable or subject to avoidance under any
Section of any Insolvency Law.  The sale of Receivables by the Transferor to the
Transferee pursuant to this Agreement, and all other transactions between the
Transferor and the Transferee, have been and will be made in good faith and
without intent to hinder, delay or defraud creditors of the Transferor or any of
its Affiliates;

 

(s)                                  the Transferor is in compliance with the
applicable provisions of ERISA and the provisions of the IRC relating to its
Plans, except for such noncompliance that would not have a Material Adverse
Effect.  During the twelve-consecutive-month period prior to the Closing Date,
the date of each Purchase or other conveyance hereunder and each Reporting Date,
no steps have been taken to terminate any Plan (other than any termination not
reasonably likely to have a Material Adverse Effect), and no contribution
failure has occurred with respect to any Plan sufficient to give rise to a lien
under section 302(f) of ERISA.  No condition exists or event or transaction has
occurred with respect to any Plan which is reasonably likely to result in the
Transferor or any ERISA Affiliate incurring any material liability, fine or
penalty that could reasonably likely have a Material Adverse Effect;

 

(t)                                    the Transferor’s obligations under this
Agreement and the other Transaction Documents to which it is a party rank at
least pari passu with all of its unsecured unsubordinated Indebtedness (other
than any such Indebtedness that is preferred by mandatory provisions of law);

 

(u)                                 the Transferor has the capability to
identify each Receivable sold hereunder or included in the Portfolio Reports;

 

(v)                                 the Transferor is not required to account to
any Official Body for any value added or other substantially similar Tax in
respect of the assignment by it of any Receivable or any Receivables Property
related thereto and no withholding or other Tax is deductible or payable on any
payment made by an Obligor with respect to any Receivable or any Receivables
Property related thereto; and

 

(w)                               to the extent applicable, with respect to the
transactions contemplated hereunder, the Transferor is in compliance with all
Laws promulgated by the U.S. Treasury Department Office of Foreign Assets
Control pursuant to the International Emergency Economic Powers Act, 50 U.S.C. 
§§1701 et. seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et. seq., the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law on October 26,
2001)) (the “PATRIOT Act”)

 

18

--------------------------------------------------------------------------------


 

and any executive order promulgated thereunder (including, without limitation,
having in full force and effect any required licenses thereunder)

 

4.2           Representations and Warranties of the Transferee

 

The Transferee represents and warrants as follows on the Closing Date, each
Purchase Date and each Repurchase Date by reference to the facts and
circumstances existing on the Closing Date, the Purchase Date and the Repurchase
Date:

 

(a)                                  It (i) is a private limited liability
company duly organized and validly existing under the laws of its jurisdiction
of organization, (ii) is duly qualified to do business in every other
jurisdiction where the nature of its business requires it to be so qualified,
unless the failure to be so qualified would not have a Material Adverse Effect,
and (iii) has all corporate or other organizational power and authority required
to perform its obligations under the Transaction Documents to which it is a
party and to carry on its business in each jurisdiction in which its business is
now conducted unless the failure to have such power and authority would not have
a Material Adverse Effect;

 

(b)                                 the execution, delivery and performance by
the Transferee of this Agreement and each other Transaction Document to which it
is a party, including the Transferee’s purchase of Acquired Receivables and
Receivables Property hereunder, (i) are within the Transferee’s corporate
powers, (ii) have been duly authorized by all necessary corporate action and
(iii) do not contravene or constitute a default under (A) the Transferee’s
Organizational Documents, (B) any Law applicable to the Transferee, (C) any
contractual restriction binding on or affecting the Transferee or its property
or (D) any order, writ, judgment, award, injunction or decree binding on or
affecting the Transferee or its property, except in each case where any such
contravention or default would not have a Material Adverse Effect and (iv) do
not result in or require the creation or imposition of any Adverse Claim (other
than Permitted Adverse Claims) upon or with respect to any Acquired Receivable,
Receivables Property or any U.S. Collection Account.  Each of the Transaction
Documents to which the Transferee is a party has been duly executed and
delivered by the Transferee;

 

(c)                                  no authorization, approval, license,
consent, qualification or other action by, and no notice to or filing or
registration with, any Official Body or official thereof or any third party is
required for the due execution, delivery and performance by the Transferee of
this Agreement or any other Transaction Documents to which it is a party or any
other document to be delivered by it hereunder or thereunder, except for the
filing of UCC financing statements and other actions taken or referred to in
Schedule 4 (Conditions Precedent Documents) to the Receivables Transfer
Agreement all of which have been (or on or before the Initial Purchase Date will
have been) duly made or taken, as the case may be, and are in full force and
effect and except where the failure to have obtained any such authorization or
approval or taken any such action or made any such filing or notice would not
have a Material Adverse Effect; and

 

19

--------------------------------------------------------------------------------


 

(d)                                 this Agreement and each other Transaction
Document to which the Transferee is a party constitutes the legal, valid and
binding obligation of the Transferee enforceable against the Transferee in
accordance with its terms, subject to any limitation on the enforceability
thereof against the Transferee arising from the application of any applicable
Insolvency Law or by general principles of equity (regardless of whether
enforcement is in a proceeding in equity or law).

 

4.3           Perfection Representations, Warranties and Covenants

 

The Transferor makes the perfection representations, warranties and covenants
set forth on Schedule 2 (Perfection Representations, Warranties and Covenants)
hereto, with respect to itself and any Acquired Receivable sold by the
Transferor, on the date of each Purchase by the Transferee from the Transferor
hereunder and on each Reporting Date.

 

5.             COVENANTS OF THE TRANSFEROR

 

Until the Seller Payout Date (as defined in the U.S. RPA) for each Seller has
occurred, the Transferor covenants and agrees as set out in this Section 5.

 

5.1           Compliance with Laws, Etc.

 

The Transferor will comply in all respects with all applicable Laws and preserve
and maintain its corporate or other organizational existence, rights,
franchises, qualifications and privileges except to the extent that the failure
so to comply with such Laws or the failure so to preserve and maintain such
existence, rights, franchises, qualifications and privileges would not have a
Material Adverse Effect.

 

5.2           Records and Procedures

 

The Transferor will keep its records concerning the Acquired Receivables and
Receivables Property related thereto at (a) the address of the Transferor
applicable for the purposes of Schedule 2 (Address and Notice Information) to
the Receivables Transfer Agreement on the Closing Date or (b) upon fifteen (15)
days’ prior written notice to the Transferee and the Administrative Agent, at
any other locations in jurisdictions where all actions reasonably requested by
the Transferee and the Administrative Agent to protect and perfect the
Transferee’s (and its assignees’) interest in the Acquired Receivables and
Receivables Property have been taken and completed.  The Transferor also will
maintain and implement administrative and operating procedures (including an
ability to recreate records evidencing Acquired Receivables, the Receivables
Property related thereto and related Contracts in the event of the loss or
destruction of the originals thereof) and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Acquired Receivables and Receivables Property (including
records adequate to permit the daily identification of each Acquired Receivable
and all Collections thereof and adjustments thereto).

 

20

--------------------------------------------------------------------------------


 

5.3           [Reserved].

 

5.4           Sales, Liens, Etc.

 

The Transferor will not sell, assign (by operation of law or otherwise) or
otherwise dispose of, or create or suffer to exist any Adverse Claim (except for
Permitted Adverse Claims) upon or with respect to, any Acquired Receivable or
Receivables Property or any U.S. Collection Account, or any of its rights, title
and interest in, to and under any of them (including any right to receive income
in respect thereof) except pursuant to, or in accordance with, the Transaction
Documents.

 

5.5           Extension or Amendment of Receivables and Contracts

 

Except as provided in Section 2.2(c) (Duties of the Master Servicer) of the
Servicing Agreement, the Transferor will not (a) extend, amend or otherwise
modify the terms and conditions of any Acquired Receivable or Receivables
Property, or (b) amend, modify or waive any term or condition of any Contract
related thereto except (i) in accordance with the applicable Credit and
Collection Policies, (ii) as required by Law or (iii) otherwise in a manner that
would not have a Material Adverse Effect or materially adversely affect the
interests or remedies of the Transferee (or its assignees).

 

5.6           [Reserved]

 

5.7           Change in U.S. Collection Accounts

 

The Transferor will not add or terminate any U.S. Collection Account from those
listed in Schedule 5 (Facility Accounts and Account Banks) to the Receivables
Transfer Agreement, unless (i) the Transferee and the Administrative Agent shall
have received at least fifteen (15) days’ prior written notice of such addition
or termination (including an updated Schedule 5 (Facility Accounts and Account
Banks) to the Receivables Transfer Agreement) and a fully executed U.S. Account
Security Agreement with respect to each new U.S. Collection Account to which
such Obligors have been instructed to make such payments has been delivered to
the Transferee and the Administrative Agent and (ii) the Purchaser Agents have
provided their prior written consent (such consent not to be unreasonably
withheld).

 

5.8           U.S. Account Security Agreements

 

The Transferor will cause all U.S. Collection Accounts which receive Collections
related to the Acquired Receivables sold by the Transferor to be subject at all
times to a U.S. Account Security Agreement duly executed by the Transferor.

 

21

--------------------------------------------------------------------------------


 

5.9           [Reserved.]

 

5.10         [Reserved.]

 

5.11         Amendments

 

The Transferor will not make any amendment or other modification to any
Transaction Document to which it is a party except in accordance with the
amendment provisions thereof.

 

5.12         Deposits to U.S. Collection Accounts

 

(a)                                  The Transferor will instruct all Obligors
to remit all payments in respect of the Acquired Receivables to a U.S.
Collection Account that is subject to a valid and enforceable U.S. Account
Security Agreement; provided that nothing in this Section 5.12(a) shall limit
the obligations or liability of the Transferor pursuant to Section 5.12(b)
through (e) or Section 8.1 (Indemnities by the Transferor).

 

(b)                                 If the Transferor shall receive any
Collections or other amount payable in respect of an Acquired Receivable
directly, the Transferor shall promptly (and in any event within two (2) Local
Business Days) deposit such Collections or other amount into a U.S. Collection
Account.

 

(c)                                  The Transferor will not permit moneys other
than Collections and other amounts payable in respect of Acquired Receivables to
be deposited into any U.S. Collection Account.

 

(d)                                 The Transferor will not permit funds on
deposit from time to time in any U.S. Collection Account to be withdrawn,
transferred or otherwise applied except in accordance with the Receivables
Transfer Agreement and the other Transaction Documents.

 

(f)                                    The Transferor shall, as soon as
practicable following receipt and identification thereof, and in any event
within two (2) Local Business Days after receipt and identification thereof,
turn over or cause to be turned over to the applicable Person as may be entitled
thereto any cash collections or other cash proceeds received in any U.S.
Collection Account and not constituting Collections of Acquired Receivables,
Related Security with respect thereto or any other Collateral.

 

5.13         Inspections; Annual Agreed Upon Procedures

 

Until the Seller Payout Date (as defined in the U.S. RPA) for each Seller has
occurred:

 

(a)                                  the Transferor shall, at its expense
(subject to the proviso in this Section 5.13(a)) from time to time during
regular business hours and upon receipt of reasonable advance notice as
requested by the Transferee or its assigns (including, without limitation, any
Agent), permit the Transferee and its assigns (including, without limitation,
any Agent), or their respective agents or representatives (including

 

22

--------------------------------------------------------------------------------


 

independent accountants, which may not be the Transferee’s or the Transferor’s
external auditors) (i) to conduct audits of the Acquired Receivables and
Receivables Property and the related books and records, including the Contracts,
and collections systems of the Transferor, (ii) to examine and make copies of
and abstracts from all documents, purchase orders, invoices, agreements, books,
records and other information (including computer programs, tapes, discs, punch
cards, data processing software, storage media and related property and rights)
relating to the Acquired Receivables and Receivables Property, including related
Contracts and (iii) to visit the offices and properties of the Transferor for
the purpose of examining such materials described in Sections 5.13(a)(i) and
(ii) herein, and to discuss matters relating to the Acquired Receivables and
Receivables Property or the Transferor’s performance hereunder and under the
other Transaction Documents to which it is a party or under the Contracts with
any of the officers or employees of the Transferor having knowledge of such
matters; provided that, unless a Portfolio Event has occurred and is continuing
or the Seller Termination Event has occurred with respect to a Seller under the
U.S. RPA, only one such examination and visit in any calendar year by the Agents
or the Purchasers shall be at the expense of the Transferor; and

 

(b)                                 the Transferor shall assist the Master
Servicer in preparing the Accountants’ Letter under and as defined in Section
5.2(b) (Inspections; Annual Agreed Upon Procedures Audit) of the Receivables
Transfer Agreement and take any other action in connection therewith as the
Master Servicer, the Transferee or the Administrative Agent shall reasonably
request.

 

5.14         Further Assurances; Change in Name or Jurisdiction of Organization,
Etc.

 

(a)                                  The Transferor agrees from time to time, at
its expense, promptly to execute and deliver all further instruments and
documents, and to take all further actions, that may be reasonably necessary or
desirable, or that have been reasonably requested by the Transferee or any of
its assigns (including, without limitation, any Agent), to confirm, perfect,
protect or more fully evidence the Transferee’s ownership of (or any of its or
its assigns’ interest in) the Acquired Receivables and Receivables Property
related thereto and security interest in the U.S. Collection Accounts, or to
enable the Transferee or its assigns to exercise and enforce their respective
rights and remedies under this Agreement and the other Transaction Documents. 
Without limiting the foregoing, the Transferor will, at its expense, duly
execute, file or serve in or on the appropriate filing office, Official Body or
other Person, in each jurisdiction necessary, all registrations, notices,
instruments and other documents that may be necessary or desirable, or that the
Transferee or its assigns (including, without limitation, any Agent) may
reasonably request, to confirm, perfect, protect or evidence the Transferee’s
ownership of the Acquired Receivables and the related Receivables Property and
security interest in the U.S. Collection Accounts and the Administrative Agent’s
ownership (on behalf of the Purchasers) or security interest (on behalf of the
Secured Parties) therein.  The Transferor authorizes the Transferee, the
Administrative Agent or any of their respective assignees to file any
registrations, notices of charge or other

 

23

--------------------------------------------------------------------------------


 

instruments similar in effect in any jurisdiction, and amendments thereto,
relating to the Acquired Receivables, the Receivables Property and the U.S.
Collection Accounts without the signature of the Transferor.  A photocopy or
other reproduction of this Agreement shall be sufficient for such purpose where
permitted by law.

 

(b)                                 The Transferor shall not, and will not take
any action to, change its jurisdiction of organization (within the same country)
unless the Transferee and the Administrative Agent shall have received at least
fifteen (15) days’ advance written notice of such change and all action by the
Transferor necessary or appropriate to confirm, perfect, protect or maintain the
Transferee’s (and its assigns’) interest in the Acquired Receivables,
Receivables Property and the U.S. Collection Accounts (including, without
limitation, the filing of all financing statements and the taking of such other
action as the Transferee and the Administrative Agent may reasonably request in
connection with such change) shall have been duly taken.

 

(c)                                  The Transferor will not change its name,
identity, corporate structure, location or tax identification number or make any
other change which could render any financing statement or similar instrument
filed in connection with any Transaction Document seriously misleading or
otherwise ineffective under applicable Law, unless the Transferee and the
Administrative Agent shall have received at least fifteen (15) days’ advance
written notice (or twenty (20) Business Days’ advance notice in the case of a
change in corporate structure) of such change prior to the effectiveness thereof
and all action by the Transferor necessary or appropriate to confirm, perfect,
protect or maintain the perfection of the Transferee’s (and its assigns’)
interest in the Acquired Receivables, Receivables Property related thereto, and
the U.S. Collection Accounts (including the filing of all financing statements
and the taking of such other action as the Transferee and the Administrative
Agent or any Purchaser Agent may request in connection with such change) shall
have been duly taken.

 

5.15         Reporting Requirements

 

The Transferor will provide to the Transferee and the Administrative Agent the
following:

 

(a)                                  Notice of Seller Events

 

as soon as possible and in any event within three (3) Local Business Days after
a Responsible Officer of the Transferor obtains knowledge of the occurrence of
any Seller Event, a statement of a Responsible Officer of the Transferor setting
forth the details of such event;

 

(b)                                 ERISA

 

promptly after a Responsible Officer of the Transferor obtains knowledge
thereof, notice of the institution of any steps by the Transferor or any other
Person to

 

24

--------------------------------------------------------------------------------


 

terminate any Plan, or the failure to make a required contribution to a Plan if
such failure is sufficient to give rise to a lien under section 302(f) of ERISA,
or the taking of any action with respect to a Plan which is reasonably likely to
result in the requirement that the Transferor or any ERISA Affiliate furnish a
bond or other security to the Pension Benefit Guaranty Corporation or such Plan,
or the occurrence of any event with respect to any Plan which is reasonably
likely to result in the Transferor or any ERISA Affiliate incurring any material
liability, fine or penalty;

 

(c)                                  [Reserved];

 

(d)                                 Litigation; Material Adverse Effect

 

promptly (and in any event within three (3) Local Business Days) after a
Responsible Officer of the Transferor obtains knowledge thereof, notice of:

 

(i)                                     (A) the filing or commencement of, or
any written threat or notice of intention (which threat or notice in the
reasonable discretion of the Transferor has not been made on frivolous or
otherwise wholly unjustifiable grounds) of any Person to file or commence, any
action, suit, litigation or proceeding, whether at law or in equity or by or
before any Official Body or in arbitration against, or any investigation by any
Official Body that may exist with respect to the Transferor, the Transaction
Documents or the transactions contemplated thereby, in each case, which could
reasonably be expected to have a Material Adverse Effect or (B) any material
adverse development that has occurred with respect to any such previously
disclosed litigation, investigation or proceeding; or

 

(ii)                                any other event or condition with respect to
the Transferor that has had, or in the reasonable discretion of the Transferor
would have, a Material Adverse Effect; and

 

(e)                                  Other Information

 

as soon as reasonably practical (and in any event no later than ten (10)
Business Days) after a request by the Transferee or the Administrative Agent or
any Purchaser Agent, such other information with respect to (i) the Acquired
Receivables, the Receivables Property, the related Obligors (including any
information needed for purposes of the notice to Obligors referred to in Section
6.2(b)) and the U.S. Collection Accounts as the Transferee or the Administrative
Agent or any Purchaser Agent may from time to time reasonably request, or (ii)
any Material Adverse Effect related to the Transferor as the Transferee or the
Administrative Agent or any Purchaser Agent may from time to time reasonably
request (which shall include an explanation of the reason for such request).

 

25

--------------------------------------------------------------------------------


 

(f)                                    PATRIOT ACT

 

such information as is reasonably requested by any Purchaser in order to assist
such Purchaser in maintaining compliance with the PATRIOT Act.

 

5.16         Mergers, Etc.

 

Except to the extent expressly permitted by the Transaction Documents, the
Transferor shall not liquidate or dissolve or enter into any amalgamation,
merger or consolidation with any Person, or convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions), all or
substantially all of the property (whether now owned or hereafter acquired) of
the Transferor and its consolidated Subsidiaries (taken as a whole) to, any
Person (each, a “Restricted Transaction”), unless (a) the Transferor shall,
subject to applicable Law, have given the Administrative Agent and each
Purchaser Agent twenty (20) Business Days’ prior written notice of such
Restricted Transaction, (b) if applicable, the surviving entity provides an
acknowledgment or reaffirmation of its obligations hereunder and under the other
Transaction Documents to which it (or the applicable non-surviving entity) was a
party, together with such opinions of counsel as the Administrative Agent or any
Purchaser Agent may reasonably request, in each case, in form and substance
reasonably satisfactory to such Agent, (c) no Material Adverse Effect would
occur as a result of such Restricted Transaction, (d) no Seller Event or
Portfolio Event exists after giving effect to such Restricted Transaction, and
(e) the surviving entity is the Transferor hereunder or a Subsidiary of Bunge
Limited organized under the laws of a State in the United States of America.

 

5.17         Taxes

 

The Transferor will file all material Tax returns and reports required by Law to
be filed by it and will within the time period required by applicable Law or
regulation pay all Taxes and governmental charges at any time then due and
payable by it (including, without limitation, all Taxes payable by the
Transferor in connection with any Acquired Receivable and Receivables Property
transferred by the Transferor to the Transferee hereunder), except to the extent
such Taxes or governmental charges are being contested in good faith by
appropriate proceedings and the Transferor has set aside in its books adequate
reserves in accordance with GAAP as reasonably determined by the Transferor or
the failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

5.18         [Reserved.]

 

5.19         Licenses, Etc.

 

The Transferor shall maintain in full force and effect all licenses, approvals,
authorizations, consents, registrations and notifications which are at any time
required in connection with the performance of its duties and obligations
hereunder and under the other Transaction Documents to which it is a party,
except to the extent the failure to do so would not have a Material Adverse
Effect.

 

26

--------------------------------------------------------------------------------


 

5.20         [Reserved.]

 

5.21         Change in Auditors or Accounting Policies

 

The Transferor shall promptly notify the Administrative Agent of (i) any change
in its auditors or (ii) any material change in its accounting policies to the
extent such change in accounting policies could reasonably be expected to have a
Material Adverse Effect.

 

5.22         Power of Attorney

 

The Transferor will not voluntarily revoke or attempt to revoke any power of
attorney granted by it in connection with the transactions contemplated by the
Transaction Documents (unless such revocation results from mandatory application
of applicable Law).

 

5.23         Negotiable Instruments

 

Unless delivered to the Transferee (who shall deliver to the Administrative
Agent under the Receivables Transfer Agreement), the Transferor shall not take
any action to cause any Acquired Receivable not evidenced by a negotiable
instrument upon origination to become evidenced by a negotiable instrument,
except in connection with the enforcement or collection of a Defaulted
Receivable.

 

5.24         Separateness

 

The Transferor shall:

 

(a)                                  maintain corporate records and books of
account separate from those of the Transferee;

 

(b)                                 ensure that the resolutions, agreements and
other instruments underlying the transactions described in this Agreement shall
be continuously maintained as official records;

 

(c)                                  maintain an arm’s-length relationship with
the Transferee and not hold itself out as being liable for any Indebtedness of
the Transferee;

 

(d)                                 keep its assets and its liabilities wholly
separate from those of the Transferee;

 

(e)                                  not mislead third parties by conducting or
appearing to conduct business on behalf of the Transferee or expressly or
impliedly representing or suggesting that the Transferor is liable or
responsible for any Indebtedness of the Transferee or that the assets of the
Transferor are available to pay the creditors of the Transferee;

 

(f)                                    not hold the Transferee out to third
parties as other than an entity with assets and liabilities distinct from the
Transferor or any Affiliate or Subsidiary thereof;

 

27

--------------------------------------------------------------------------------


 

(g)                                 not hold itself out to be responsible for
any decisions or actions relating to the Transferee;

 

(h)                                 take such other actions as are necessary on
its part to ensure that all corporate procedures required by its Organizational
Documents are duly and validly taken;

 

(i)                                     keep correct and complete records and
books of account and corporate minutes;

 

(j)                                     not act in any manner that could
foreseeably mislead others with respect to the Transferee’s separate identity;

 

(k)                                  at all times limit its transactions with
the Transferee only to those expressly permitted hereunder or under any other
Transaction Document;

 

(l)                                     not take any action that would cause the
Transferee to cease to be in compliance with Section 5.1(j) (Separateness) of
the Receivables Transfer Agreement; and

 

(m)                               take, or refrain from taking, as the case may
be, all other actions that are necessary to be taken or not to be taken by it in
order to (I) ensure that the assumptions and factual recitations set forth in
the true sale opinion and non-consolidation opinion, each dated the date hereof,
of Reed Smith LLP remain true and correct in all material respects with respect
to it and the Transferee and (II) comply in all material respects with those
procedures described in such provisions which are applicable to it.

 

5.25         Treatment as Sales.

 

The Transferor shall not account for or treat (whether in financial statements
or otherwise) the transactions contemplated by this Agreement in any manner
other than as a sale and absolute conveyance of the Acquired Receivables and
Receivables Property by the Transferor to the Transferee.

 

6.             ADMINISTRATION AND COLLECTION

 

6.1           Designation of Master Servicer

 

Consistent with the Transferee’s ownership of the Acquired Receivables and
Receivables Property related thereto, the Transferor acknowledges and agrees
that the servicing, administration and collection of the Acquired Receivables
and Receivables Property related thereto shall be the responsibility and right
of the Transferee and its assigns.  The Transferee has advised the Transferor
that (a) the Transferee has conveyed and will convey its right, title and
interest in the Acquired Receivables and the Receivables Property related
thereto to the Administrative Agent on behalf of the Purchasers and the
Transferee has also granted and will grant a security interest therein to the
Administrative Agent, for the benefit of the Secured Parties under and pursuant
to the Receivables Transfer Agreement and (b) the servicing, administration and
collection of the Acquired Receivables, and Receivables Property shall be
conducted by the Person designated as the Master Servicer pursuant to the
Servicing Agreement from time to time.  Pursuant to

 

28

--------------------------------------------------------------------------------


 

the Servicing Agreement (i) the Transferee has requested Bunge Finance B.V., and
Bunge Finance B.V. has agreed that it will, act as the initial Master Servicer
and (ii) Bunge Finance B.V. has appointed each Seller to act as its Sub-Servicer
with respect to the Acquired Receivables originated by such Seller and the
Receivables Property related thereto and each Seller has accepted such
appointment.

 

6.2           Certain Rights of the Transferee

 

(a)                                  The Transferor and the Transferee hereby
agree that the Administrative Agent may (and, if so directed by the Majority
Committed Purchasers, shall) at any time following the occurrence and during the
continuation of a Seller Event with respect to a Seller under the U.S. RPA or
any Portfolio Event, assume exclusive control of the U.S. Collection Accounts
related to such Seller, as applicable, or otherwise exercise its rights under
the U.S. Account Security Agreements related to such Seller, as applicable, and,
in each case, may take such actions to effect such assumption as it may
determine to be necessary or appropriate (including delivering the notices
attached to such U.S. Account Security Agreements).

 

(b)                                 At any time following the occurrence and
during the continuation of a Specified Seller Termination Event with respect to
a Seller under the U.S. RPA:

 

(i)                                     at the Transferee’s or (acting either on
its own initiative or at the request of the Administrative Agent or the Majority
Committed Purchasers) the Administrative Agent’s request and at the Transferor’s
expense, the Transferor shall (and, if the Transferor shall fail to do so within
two (2) Local Business Days, the Transferee or the Administrative Agent may) (A)
notify each Obligor of Acquired Receivables acquired by the Transferor from such
Seller of the sale, assignment, transfer and conveyance of the Acquired
Receivables and Receivables Property with respect thereto pursuant hereto and of
the Transferee’s or the Administrative Agent’s (for the benefit of the
Purchasers) ownership of, and the Administrative Agent’s security interest in,
the Acquired Receivables and Receivables Property with respect thereto, (B)
direct such Obligors that payments under any such Acquired Receivable or any
Receivables Property with respect thereto be made directly to the Transferee or
the Administrative Agent or their designees, and (C) execute any power of
attorney or other similar instrument and/or take any other action necessary or
desirable to give effect to such notification and directions, including any
action required (x) to convey or perfect the Transferee’s title or the
Administrative Agent’s title or security interest in the Acquired Receivables
and Receivables Property, or (y) to be taken so that the obligations or other
indebtedness of such Obligors in respect of any Acquired Receivables and any
Receivables Property with respect thereto may no longer be legally satisfied by
payment to the Transferor or any of its Affiliates; and

 

29

--------------------------------------------------------------------------------


 

(ii)                                at the Transferee’s or (acting either on its
own initiative or at the request of the Majority Committed Purchasers) the
Administrative Agent’s request and at the Transferor’s expense, the Transferor
shall (A) assemble all of the Contracts, documents, instruments and other
Records (including computer tapes and disks) that evidence or relate to the
Acquired Receivables acquired by the Transferor from such Seller and any
Receivables Property with respect thereto, or that are otherwise necessary or
desirable to collect such Acquired Receivables and any Receivables Property with
respect thereto, and shall make the same available to the Transferee and the
Administrative Agent at a place selected by the Administrative Agent or its
designee and (B) segregate all cash, checks and other instruments received by it
from time to time constituting Collections of such Acquired Receivables in a
manner acceptable to the Administrative Agent and, promptly upon receipt, remit
all such cash, checks and instruments, duly endorsed or with duly executed
instruments of transfer, to the Administrative Agent or its designee.

 

(c)                                  The Transferor hereby authorizes the
Transferee and the Administrative Agent, following the occurrence and during the
continuation of a Specified Seller Termination Event with respect to a Seller
under the U.S. RPA, to take any and all steps in the Transferor’s name and on
behalf of the Transferor that are necessary or desirable, in the determination
of the Transferee or the Administrative Agent (in its own discretion or at the
direction of the Majority Committed Purchasers), to collect amounts due under
the Acquired Receivables acquired by the Transferor from such Seller and any
Receivables Property with respect thereto, including (i) endorsing in the
Transferor’s name and in favor of or otherwise to the order of the Transferee
checks and other instruments representing Collections, and (ii) enforcing such
Acquired Receivables and any Receivables Property with respect thereto,
including to ask, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
connection therewith and to file any claims or take any action or institute any
proceedings that the Transferee or the Administrative Agent or any Purchaser
Agent (or any designee) may deem to be necessary or desirable for the collection
thereof or to enforce compliance with the terms and conditions of, or to perform
any obligations or enforce any rights of the Transferor in respect of, the
Acquired Receivables and any Receivables Property with respect thereto and the
other Transaction Documents.

 

6.3           Rights and Remedies

 

(a)                                  If the Transferor fails to perform any of
its obligations under this Agreement or any other Transaction Document to which
it is a party and a Specified Seller Termination Event has occurred and is
continuing with respect to any Seller under the U.S. RPA, the Transferee (or the
Administrative Agent, as its designee) may (but shall not be required to) itself
perform, or cause performance of, such obligation; and the costs and expenses of
the Transferee (or the Administrative

 

30

--------------------------------------------------------------------------------


 

Agent, as its designee) reasonably incurred in connection therewith shall be
payable by the Transferor.

 

(b)                                 The Transferor shall cooperate with the
Master Servicer in collecting amounts due from Obligors in respect of the
Acquired Receivables and Receivables Property related thereto.

 

7.             TERMINATION

 

7.1           Termination

 

This Agreement shall terminate upon the occurrence of the Termination Date.

 

7.2           Effect of Termination Date

 

Following the occurrence of the Termination Date, the Transferor shall not sell,
and the Transferee shall not purchase from the Transferor, any Receivables or
Receivables Property.  No termination or rejection or failure to assume the
executory obligations of this Agreement in any Event of Bankruptcy with respect
to the Transferor or the Transferee (or its assignees) shall be deemed to impair
or affect the obligations pertaining to any executed sales or other executed
obligations or undertakings, including pre-termination breaches of
representations and warranties by the Transferor or the Transferee. 
Notwithstanding anything herein or any other Transaction Document to the
contrary (a) the occurrence of the Termination Date shall not discharge any
Person from any obligations incurred prior to the Termination Date, including
any obligations to make any payments with respect to the interest of the
Transferee in any Receivable or other Receivables Property sold, assigned and
otherwise conveyed by the Transferor to the Transferee prior to the Termination
Date, and (b) the rights and remedies with respect to any breach of any
representation and warranty made by the Transferor pursuant to Section 4
(Representations and Warranties), and the provisions of Section 2.3 (Deemed
Collections), Section 8 (Indemnification) and Section 9 (Miscellaneous) shall
survive the occurrence of the Termination Date or any termination of this
Agreement.

 

8.             INDEMNIFICATION

 

8.1           Indemnities by the Transferor

 

Without limiting any other rights that the Transferee and its respective
officers, directors, agents, employees, assigns (including the Administrative
Agent, each Purchaser and each Secured Party), controlling Persons or Affiliates
of any of the foregoing (each, an “Indemnified Party”) may have hereunder, under
any other Transaction Document or under applicable Law, the Transferor hereby
agrees to indemnify and hold harmless each Indemnified Party from and against
any and all damages, losses, claims, liabilities, deficiencies, costs,
disbursements and expenses, including interest, penalties, amounts paid in
settlement and reasonable lawyers’ fees and expenses (all of the foregoing being
collectively referred to as “Indemnified Amounts”) awarded against or incurred
by any Indemnified Party (including in connection with or relating to any
investigation, litigation or lawsuit (actual or threatened) or order, consent,
decree, judgment, claim or other action

 

31

--------------------------------------------------------------------------------


 

of whatever sort (including the preparation of any defence with respect
thereto)), in each case, to the extent arising out of or resulting from this
Agreement or any other Transaction Document (including any and all amounts paid
or payable by the Transferee pursuant to Sections 2.11 (Breakage Costs), 2.14
(Indemnity for Reserves and Expenses), 2.15 (Indemnity for Taxes), 10
(Indemnities by the Transferor), 11.4 (Costs and Expenses) and 11.15 (Judgement
Currency) of the Receivables Transfer Agreement), or any transaction
contemplated hereby or thereby, including, without limitation, Indemnified
Amounts awarded against or incurred by any Indemnified Party in connection with,
as a result or related to:

 

(i)                                     any investigation, litigation or lawsuit
(actual or threatened) or order, consent decree, judgment, claim or other action
of whatever sort (including the preparation of any defense with respect
thereto), in each case, in any way arising out of, resulting from or related to
the purchase or maintenance or financing, either directly or indirectly, by any
Indemnified Party of the Acquired Receivables, the Receivables Property or
interest therein, or the use of the proceeds thereof, or the enforcement,
servicing, administration or collection of any Acquired Receivable, or any other
transaction contemplated hereby or thereby;

 

(ii)                                the occurrence of any Seller Termination
Event or Servicer Default;

 

(iii)                             the failure to vest in the Transferee absolute
ownership of each Acquired Receivable acquired by the Transferor under the U.S.
RPA and the Receivables Property related thereto, free of any Adverse Claims;

 

(iv)                              the failure to vest in the Administrative
Agent a first priority perfected ownership or security interest prior to all
other interests in all of the Acquired Receivables acquired by the Transferor
under the U.S. RPA and the Receivables Property related thereto, free and clear
of any Adverse Claim;

 

(v)                                 any dispute, claim, setoff or defense (other
than discharge in bankruptcy) of an Obligor to the payment of any Acquired
Receivable (including a defense based on such Acquired Receivable or the related
Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise, goods or services related to such
Acquired Receivable or the furnishing or failure to furnish such merchandise,
goods or services or relating to collection activities with respect to such
Acquired Receivable or from any breach or alleged breach of any provision of the
Acquired Receivables or any Contracts related thereto restricting assignment of
any Receivables; or

 

32

--------------------------------------------------------------------------------


 

(vi)                              the commingling by the Transferor of
Collections of Acquired Receivables at any time with any other funds, the
payment of any Collections into an account other than a U.S. Collection Account,
or any failure of a U.S. Collection Account Bank to remit any amounts held in
the U.S. Accounts or any related lock-boxes pursuant to applicable instructions
whether by reason of the exercise of setoff rights, insolvency or otherwise;

 

excluding, however (a) Indemnified Amounts to the extent that such Indemnified
Amounts resulted from the gross negligence, fraud or wilful misconduct on the
part of such Indemnified Party, as finally determined by a court of competent
jurisdiction by a final non-appealable judgment, (b) recourse (except as
otherwise specifically provided in this Agreement or any other Transaction
Document) for Uncollectible Acquired Receivables and Receivables Property with
respect thereto, (c) any Excluded Taxes, and (d) any Indemnified Amount to the
extent the same has been fully and finally paid in cash to such Indemnified
Party pursuant to any other provision of this Agreement or any other Transaction
Document.

 

8.2           Taxes

 

(a)                                  Any and all payments and distributions made
in respect of the Acquired Receivables and Receivables Property related thereto,
and all payments and distributions made or deemed made by the Transferor to the
Transferee, the Administrative Agent or any other Person, whether pursuant
hereto or pursuant to any other Transaction Document, shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Transferor shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 8.2) the
recipient of such payment receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Transferor shall make such
deductions, and (iii) the Transferor shall pay the full amount deducted to the
relevant Official Body in accordance with applicable Law.

 

(b)                                 In addition, the Transferor shall pay any
Other Taxes to the relevant Official Body in accordance with applicable Law.

 

(c)                                  The Transferor shall indemnify each
Indemnified Party, within ten (10) days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by such Indemnified
Party on or with respect to the purchase of Receivables and Receivables Property
under this Agreement and any payment by or on account of any obligation of the
Transferor hereunder or where payment of any Indemnified Taxes or Other Taxes is
otherwise made by an Indemnified Party pursuant to or in connection with this
Agreement (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 8.2) and any penalties,
interest and reasonable expenses arising therefrom

 

33

--------------------------------------------------------------------------------


 

or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Official Body
(other than those resulting from the Indemnified Party’s gross negligence, fraud
or wilful misconduct).  A certificate (along with a copy of the applicable
documents from the relevant Official Body) as to the amount of such payment or
liability delivered to the Transferor by an Indemnified Party, or by the
Administrative Agent on its own behalf, on behalf of another Agent or on behalf
of a Purchaser, shall be conclusive absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Transferor to an Official Body, the
Transferor shall deliver to the applicable Indemnified Party the original or a
certified copy of a receipt issued by such Official Body evidencing such
payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to such Indemnified Party.

 

(e)                                  (i)  Upon the reasonable request of the
Transferor, any Indemnified Party that is entitled to an exemption from or
reduction of withholding Tax under the law of the jurisdiction in which the
Transferor is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement, shall deliver to the Transferor (with
a copy to the Administrative Agent) such properly completed and executed
documentation prescribed by applicable Law (and, so far as is practicable,
within the time or times required by applicable Law) as will permit such
payments to be made without withholding or at a reduced rate.

 

(ii)  The Transferee shall deliver to the Transferor (with a copy to the
Transferor Agent and the Administrative Agent) a properly completed and executed
Internal Revenue Service (“IRS”) Form W-8BEN.  Such IRS form shall be delivered
by the Transferee no later than the date on which this Agreement is entered
into, and also upon the obsolescence or invalidity of any previously delivered
IRS Form W-8BEN.

 

(f)                                    If an Indemnified Party determines, in
its sole good-faith discretion, that it has received a refund of any Taxes or
Other Taxes as to which it has been indemnified by the Transferor or with
respect to which the Transferor has paid additional amounts pursuant to this
Section 8.2, it shall pay over such refund to the Transferor (but only to the
extent of indemnity payments made, or additional amounts paid, by the Transferor
under this Section 8.2 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of such Indemnified Party and
without interest (other than any interest paid by the relevant Official Body
with respect to such refund net of any applicable Taxes payable in respect of
such interest); provided that the Transferor, upon the request of such
Indemnified Party, agrees to repay the amount paid over to the Transferor (plus
any penalties, interest or other charges imposed by the relevant Official Body)
to such Indemnified Party in the event such Indemnified Party is required to
repay such refund to such Official Body.  This Section 8.2 shall not be
construed to require any Indemnified Party to make available its Tax returns (or

 

34

--------------------------------------------------------------------------------


 

any other information relating to its Taxes which it deems confidential) to the
Transferor or any other Person.

 

(g)                                 Each Indemnified Party agrees that after it
becomes aware of the occurrence of any event that would cause the Transferor to
pay an additional amount pursuant to this Section 8.2 with respect to Taxes or
Other Taxes such Indemnified Party will use reasonable efforts to notify the
Transferor of such event and, to the extent not inconsistent with such
Indemnified Party’s internal policies, will use its reasonable efforts to take
such action, if as a result thereof the additional monies which would otherwise
be required to be paid by reason of this Section 8.2 would be materially reduced
or eliminated, and, if, as determined by such Indemnified Party, in its sole
good-faith discretion, such action would not subject it to any unreimbursed cost
or expense or otherwise be disadvantageous to such Indemnified Party.  The
Transferor agrees to pay all reasonable costs and expenses incurred by any
Indemnified Party in connection with any action taken by such Indemnified Party
pursuant to, or in connection with, this Section 8.2(g).

 

(h)                                 Notwithstanding anything in this Section 8.2
to the contrary, the Transferor shall not be required to pay to any Indemnified
Party any amount pursuant to this Section 8.2 to the extent such amount has been
fully and finally paid in cash to such Indemnified Party pursuant to any other
provision of this Agreement or any other Transaction Document.

 

9.             MISCELLANEOUS

 

9.1           Waiver, Amendments, Etc.

 

(a)                                  No failure or delay on the part of the
Transferee or the Administrative Agent in exercising any power or other right or
remedy under this Agreement shall operate as a waiver thereof; nor shall any
single or partial exercise of any such power or other right or remedy preclude
any further exercise thereof or the exercise of any other power or other right
or remedy.  The rights and remedies herein provided shall be cumulative and
non-exclusive of any rights and remedies provided by Law.

 

(b)                                 Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by the Transferee, the Transferor and the Transferor Agent and consented
to by the Administrative Agent (with the consent of the Required Committed
Purchasers), and then such amendment, waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.

 

9.2           Notices, Etc.

 

All communications and notices provided for hereunder shall be provided in the
manner described in Schedule 2 (Address and Notice Information) to the
Receivables Transfer Agreement.

 

35

--------------------------------------------------------------------------------


 

9.3           Binding effect; Assignability

 

(a)                                  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successor and
assigns.  The Transferor may not assign or transfer its rights and obligations
hereunder or any interest therein without the prior written consent of the
Transferee, the Administrative Agent and each Purchaser Agent.

 

(b)                                 This Agreement shall create and constitute
the continuing obligations of the parties hereto in accordance with its terms,
and shall remain in full force and effect until the Seller Payout Date (as
defined in the U.S. RPA) of each Seller under the U.S. RPA has occurred;
provided, however, that the rights and remedies with respect to any breach of
any representation and warranty made by the Transferor pursuant to Section 4
(Representations and Warranties), and the provisions of Section 2.3 (Deemed
Collections), Section 8 (Indemnification) and Sections 9.4 to 9.7 shall be
continuing and shall survive any termination of this Agreement.

 

9.4           Costs and Expenses

 

In addition to the rights of indemnification granted to the Indemnified Parties
pursuant to Section 8 (Indemnification) hereof and the other obligations herein,
the Transferor agrees to pay on written demand all reasonable costs and expenses
properly incurred by any Indemnified Party in connection with the preparation,
execution, delivery and administration of this Agreement and the other documents
and agreements to be delivered hereunder or in connection herewith, including
(i) subject to Section 5.2(a) (Inspections; Annual Agreed Upon Procedures Audit)
of the Receivables Transfer Agreement, all reasonable fees and expenses
associated with any audits and other due diligence conducted prior to or after
the Closing Date and (ii) any amendments, waivers or consents under the
Transaction Documents.  In addition, the Transferor agrees to pay on written
demand all costs and expenses of the Indemnified Parties (including reasonable
lawyers’ fees and expenses), incurred in connection with the enforcement of, or
any dispute, work-out, litigation or preparation for litigation involving, this
Agreement and the other documents to be delivered hereunder.

 

9.5           Judgment Currency

 

(a)                                  If, for the purpose of obtaining judgment
in any court, it is necessary to convert a sum owing hereunder in one currency
into another currency, each party hereto agrees, to the fullest extent that it
may effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

 

36

--------------------------------------------------------------------------------

 


 

(b)                                 The obligations of the Transferor in respect
of any sum due to any party hereto (or their respective assigns) or any holder
of the obligations owing hereunder (the “Applicable Creditor”) shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
the currency in which such sum is stated to be due hereunder (the “Agreement
Currency”), be discharged only to the extent that, on the Business Day following
receipt by the Applicable Creditor of any sum adjudged to be so due in the
Judgment Currency, the Applicable Creditor may in accordance with normal banking
procedures in the relevant jurisdiction purchase the Agreement Currency with the
Judgment Currency; if the amount of the Agreement Currency so purchased is less
than the sum originally due to the Applicable Creditor in the Agreement
Currency, the Transferor agrees, as a separate obligation and notwithstanding
any such judgment, to indemnify the Applicable Creditor against such loss; and
if the amount of the Agreement Currency so purchased is more than the sum
originally due to the Applicable Creditor in the Agreement Currency, such
Applicable Creditor agrees to return any such excess to the Transferor.

 

9.6           No Proceedings

 

Each of the parties hereto hereby agrees that:

 

(a)                                  it will not institute against, or join any
other Person in instituting against, any Transaction SPV any proceeding of the
type referred to in the definition of Event of Bankruptcy so long as there shall
not have elapsed two years plus one day since the Final Payout Date;

 

(b)                                 it will not institute against any Conduit
Purchaser any proceeding of the type referred to in the definition of Event of
Bankruptcy so long as any Commercial Paper or other senior indebtedness issued
by such Conduit Purchaser (or its related commercial paper issuer) shall be
outstanding or there shall not have elapsed two years plus one day since the
last day on which any such Commercial Paper or other senior indebtedness shall
have been outstanding;

 

(c)                                  notwithstanding anything to the contrary
contained herein or in any other Transaction Document, the obligations of each
Conduit Purchaser under the Transaction Documents are solely the corporate
obligations of such Conduit Purchaser and shall be payable only at such time as
funds are actually received by, or are available to, such Conduit Purchaser in
excess of funds necessary to pay in full all outstanding Commercial Paper issued
by such Conduit Purchaser and, to the extent such excess funds are not available
to pay such obligations, the claims relating thereto shall not constitute a
claim against such Conduit Purchaser; and

 

(d)                                 notwithstanding anything contained herein or
in any other Transaction Document to the contrary, the obligations of each
Transaction SPV under the Transaction Documents are solely the corporate
obligations of such Transaction SPV and shall be payable solely to the extent of
funds which are received by such Transaction

 

37

--------------------------------------------------------------------------------


 

SPV pursuant to the Transaction Documents and available for such payment in
accordance with the terms of the Transaction Documents and, to the extent funds
are not available to pay such obligations, the claims relating thereto shall not
constitute a claim against such Transaction SPV.

 

9.7           Governing Law

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF
THE STATE OF NEW YORK.

 

9.8           Third Party Beneficiary

 

(a)                                  Each of the parties hereto hereby
acknowledges that the Transferee may assign or otherwise transfer all or any
portion of its rights under and pursuant to this Agreement and the U.S. Account
Security Agreements to the Administrative Agent on behalf of the Purchasers and
Secured Parties.  In addition, each of the parties hereto hereby acknowledges
that such assigns may further assign, or grant security interests in, their
rights under this Agreement, and the Transferor hereby consents to any such
assignment or grant.  All such assigns and secured parties shall be third party
beneficiaries of, and shall be entitled to enforce the Transferee’s rights and
remedies under, this Agreement to the same extent as if they were parties
hereto.

 

(b)                                 Without limiting the generality of the
foregoing, the Transferor hereby acknowledges that the Transferee has sold,
transferred and otherwise assigned and will sell, transfer or otherwise assign
to the Administrative Agent on behalf of the Purchasers all of its rights, title
and interest in the Acquired Receivables and related Receivables Property and
has granted and will grant a security interest in all of its powers and other
rights and remedies under and pursuant to this Agreement and under each U.S.
Account Security Agreement to the Administrative Agent for the benefit of the
Secured Parties,  and that each Secured Party may further assign such powers and
other rights and remedies to the extent permitted in the Receivables Transfer
Agreement and other Transaction Documents.  The Transferor agrees that the
Administrative Agent (for the benefit of the Purchasers and the Secured Parties
under the Security Documents) shall, subject to the terms of the Receivables
Transfer Agreement, have the right to enforce this Agreement and each U.S.
Account Security Agreement and to exercise directly all of the Transferee’s
rights and remedies under this Agreement and each U.S. Account Security
Agreement (including the right to give or withhold any consents or approvals of
the Transferee to be given or withheld hereunder) and the Transferor agrees to
cooperate fully with the Administrative Agent in the exercise of such rights and
remedies, provided that each of the Secured Parties shall only enforce or
otherwise take action under this Agreement by acting through the Administrative
Agent.  The Transferor further agrees to give to the Administrative Agent copies
of all notices and reports it is required to give to the Transferee hereunder.

 

38

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding anything herein to the
contrary, (i) no waiver, consent, request or other modification made or granted
by the Transferee hereunder shall in any case be effective unless the same shall
have been made or granted by, or approved in writing by, the Administrative
Agent (which may make, grant or approve the Termination Date, and which shall,
at the direction of the Required Committed Purchasers make, grant or approve the
Termination Date), and (ii) no declaration of the Termination Date by the
Transferor shall in any case be effective unless notice of such declaration
shall have been received by the Administrative Agent.

 

9.9           Restriction on Payments; Waiver of Setoff

 

Except as otherwise expressly provided herein, the obligations of the Transferor
to make the deposits and other payments contemplated by this Agreement is
absolute and unconditional and all payments to be made by the Transferor under
or in connection with this Agreement or the Servicing Agreement shall be made
free and clear of, and the Transferor hereby irrevocably and unconditionally
waives all rights of, any counterclaim, set-off, deduction or other analogous
rights or defenses, which the Transferor may have against the Transferee, the
Administrative Agent, the Purchasers, the Secured Parties or otherwise
(including any obligation of the Transferee in respect of the payment of the
Purchase Price for any Receivable sold hereunder), whether under this Agreement,
the Transaction Documents, applicable Law, in equity or otherwise.

 

9.10         Entire Agreement; Severability; Execution in Counterparts

 

(a)                                  Subject to any terms implied by law, this
Agreement and the other Transaction Documents together represent the entire
agreement between the parties in relation to the subject matter of this
Agreement and the other Transaction Documents and supersede any previous
agreement between the parties in relation to the subject matter.

 

(b)                                 If, at any time, any provision of this
Agreement or any transaction hereunder is or becomes, illegal, invalid or
unenforceable in any respect under the laws of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions hereof or any
remaining transaction hereunder, nor the legality, validity or enforceability of
such remaining provision or transaction under the law of any jurisdiction, shall
in any way be affected or impaired thereby.

 

(c)                                  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

9.11         Consent to Jurisdiction

 

(a)                                  Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the non-exclusive
jurisdiction of the Supreme Court of the State of New York sitting in the
Borough of Manhattan and of the United States District

 

39

--------------------------------------------------------------------------------


 

Court for the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement.  Each party hereto hereby irrevocably waives, to the fullest extent
that it may legally do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding.  Each party hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

(b)                                 Each of the Transferor, the Transferor Agent
and the Transferee consents to the service of any and all process in any such
action or proceeding by the mailing of copies of such process to it at its
address specified herein.  Nothing in this Section 9.11 shall affect the right
of any party to serve legal process in any manner permitted by law.

 

9.12         [Reserved]

 

9.13         [Reserved]

 

9.14         Waiver of Jury Trial

 

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO
WAIVES ITS RIGHT TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY
OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE.  EACH OF THE PARTIES HERETO AGREES
THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY.  WITHOUT LIMITING THE FOREGOING, EACH OF THE PARTIES HERETO FURTHER AGREES
THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE
OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY
PROVISION HEREOF.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT

 

9.15         Responsible Officer Certificates; No Recourse

 

Any certificate executed and delivered by a Responsible Officer of the
Transferor or the Transferee pursuant to the terms of the Transaction Documents
shall be executed by such Responsible Officer not in an individual capacity but
solely in his or her capacity as an officer of the Transferor or the Transferee,
as applicable, and such Responsible Officer will not be subject to personal
liability as to the matters contained in any such certificate.  A director,
officer, employee or shareholder, as such, of any Transferor or the Transferee
shall not have liability for any obligation of any Transferor or the Transferee
hereunder or

 

40

--------------------------------------------------------------------------------


 

under any Transaction Document for any claim based on, in respect of, or by
reason of, any Transaction Document, unless such claim results from the gross
negligence, fraudulent acts or wilful misconduct of such director, officer,
employee or shareholder.

 

[signatures appear on the following pages]

 

41

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

BUNGE NORTH AMERICA CAPITAL, INC.,

 

as the Transferor

 

 

 

 

By:

/s/ John P. Gilsinn

 

Name:

John P. Gilsinn

 

Title:

Treasurer

 

 

 

 

 

 

 

Address:

 

[U.S. Intermediate Transfer Agreement]

 

S-1

--------------------------------------------------------------------------------


 

 

BUNGE SECURITIZATION B.V., as Transferee,

 

 

 

 

By:

/s/ Frans M.J. van Rijn

 

Name:

Frans M.J. van Rijn

 

Title:

Director

 

 

 

 

By:

/s/ L.F.S. Bagchus

 

Name:

L.F.S. Bagchus

 

Title:

Proxy holder

 

 

 

 

 

 

 

Address:

 

[U.S. Intermediate Transfer Agreement]

 

S-2

--------------------------------------------------------------------------------


 

 

BUNGE FINANCE B.V., as Transferor Agent

 

 

 

 

By:

/s/ S.A.H. Claassens

 

Name:

S.A.H. Claassens

 

Title:

Director

 

 

 

 

By:

/s/ Luc Dekkers

 

Name:

Luc Dekkers

 

Title:

Director

 

 

 

 

 

 

 

Address:

 

Weena 320

 

3012 NJ

 

Rotterdam

 

The Netherlands

 

[U.S. Intermediate Transfer Agreement]

 

S-3

--------------------------------------------------------------------------------


 

SCHEDULE 1

Transferor Information

 

1.1                                 Transferor (exact legal name):  BUNGE NORTH
AMERICA CAPITAL, INC.

 

Location for purposes of 9-307 of UCC:  Delaware

 

Jurisdiction of formation:  Delaware

 

Corporate name, tradename, and doing-business-as names:

 

Bunge North America Capital, Inc.

 

Tax ID Number:  30-0090140

 

Principal place of business and chief executive office for last five years:

 

725 N. Kinzie, Bradley, Illinois 60915

 

Predecessor Entities:  n/a

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

 

In addition to the representations, warranties and covenants contained in this
Agreement, the Transferor hereby represents, warrants, and covenants as follows
with respect to itself and the Acquired Receivables:

 

General

 

1.                                       This Agreement creates a valid and
continuing ownership or security interest (as defined in UCC Section 9-102) in
the Acquired Receivables and Receivables Property related thereto in favor of
the Transferee (and the Administrative Agent as assignee thereof), which
security interest is prior to all other Adverse Claims (except for Permitted
Adverse Claims), and is enforceable as such as against creditors of and
purchasers from the Transferor.

 

2.                                       The Acquired Receivables constitute
“accounts” within the meaning of UCC Section 9-102.

 

3.                                       Each U.S. Collection Account
constitutes a deposit account.

 

Creation

 

4.                                       Immediately prior to (or concurrent
with) the transfer and assignment herein contemplated, the Transferor had good
title to each Acquired Receivable, and was the sole owner thereof, free and
clear of all Adverse Claims (except for Permitted Adverse Claims) and, upon the
transfer thereof, the Transferee shall have good title to each such Receivable,
and will (i) be the sole owner thereof, free and clear of all Adverse Claims
(except for Permitted Adverse Claims), or (ii) have a first priority security
interest in such Acquired Receivables, and the transfer or security interest
will be perfected under the UCC.  The Transferor has not taken any action to
convey any right to any Person that would result in such Person having a right
to payments due under the Acquired Receivables.

 

Perfection

 

5.                                       The Transferor has caused the filing of
all appropriate financing statements in the proper filing office in the
appropriate jurisdictions under applicable Law in order to perfect the sale of,
or security interest in, the Acquired Receivables.

 

6.                                       With respect to the U.S. Collection
Accounts, the Transferor has delivered to the Administrative Agent a fully
executed agreement pursuant to which the related account bank has agreed to
comply with all instructions originated by the Administrative Agent relating to
each of the U.S. Collection Accounts without further consent by the Transferor.

 

--------------------------------------------------------------------------------


 

Priority

 

7.                                       Other than the transfer of the Acquired
Receivables to the Transferee under this Agreement, the Transferor has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
any of the Acquired Receivables and Receivables Property related thereto.  The
Transferor has not authorized the filing of, or is aware of, any financing
statements against the Transferor that include a description of collateral
covering the Acquired Receivables and Receivables Property related thereto other
than any financing statement relating to the transfers under this Agreement or
that has been terminated.

 

8.                                       The Transferor has no knowledge of any
judgment, ERISA or tax lien filings against it which would reasonably be
expected to have a Material Adverse Effect.

 

9.                                       Notwithstanding any other provision of
this Agreement, the Perfection Representations contained in this Schedule shall
be continuing, and remain in full force and effect until such time as all
obligations under this Agreement have been finally and fully paid and performed.

 

10.                                 The Transferee shall not, without obtaining
a confirmation of the Administrative Agent, waive any of the Perfection
Representations.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF ASSIGNMENT OF REPURCHASED RECEIVABLES

 

This Assignment of Repurchased Receivables (this “Assignment”) is delivered
pursuant to the U.S. Intermediate Transfer Agreement, dated as of May     , 2011
(the “Intermediate Transfer Agreement”), between Bunge North America Capital,
Inc. (the “Transferor”), and Bunge Securitization B.V. (the “Transferee”).

 

The Transferee hereby sells and otherwise assigns, transfers and conveys to the
Transferor and the Transferor hereby purchases and otherwise acquires, without
recourse, representation or warranty, all of the Transferee’s present and future
right, title and interest in, to and under:

 

(a)                                  each and every Receivable listed in Annex I
to this Assignment;

 

(b)                                 all Collections with respect to such
Receivables;

 

(c)                                  all Related Security with respect to such
Receivables; and

 

(d)                                 all proceeds of or payments in respect of
any and all of the foregoing clauses (a) through (c) (including Collections).

 

(the property described in the foregoing Sections (b), (c) and (d) is
hereinafter collectively referred to as the “Receivables Property”).

 

It is the intention of the parties hereto that the sale of the Receivables and
the Receivables Property pursuant hereto shall be treated as a purchase by the
Transferor and a sale by the Transferee of such Receivables and the Receivables
Property with respect thereto, which sales are absolute and irrevocable and
provide the Transferor with the full benefits of ownership of such Receivables
and Receivables Property.  The sale of Receivables and the Receivables Property
pursuant to this Assignment is made without recourse to the Transferee and the
Transferee does not undertake to perform any covenant or agreement or make any
representation or warranty (other than the representation that it has not
disposed of any interest in the Receivables or Receivables Property or created
any Adverse Claim on or over them (other than an Adverse Claim created under the
Security Documents or other Transaction Documents)).

 

This Assignment is made pursuant to the Intermediate Transfer Agreement and is
to be governed by the Intermediate Transfer Agreement.

 

The Transferee hereby represents that aggregate Unpaid Balance of the
Receivables listed on Annex I hereto is [·].

 

This Assignment shall be governed and construed in accordance with the law of
the State of New York.

 

Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in, or incorporated by reference into, the Intermediate
Transfer Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assignment to be duly
executed as of [Date].

 

 

BUNGE NORTH AMERICA CAPITAL, INC.,

 

as Transferor

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BUNGE SECURITIZATION B.V.,

 

as Transferee

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BUNGE FINANCE B.V.,

 

as Transferor Agent

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ANNEX I

 

(attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT B

FORM OF U.S. ACCOUNT SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

DEPOSIT ACCOUNT CONTROL AGREEMENT

 

(Secured Party Notification)

 

(WITH OPTIONAL RESCISSION OF NOTICE - SPECIAL HANDLING)

 

UMB BANK, N.A., a national banking association as depositary bank (the “Bank”),
BUNGE NORTH AMERICA CAPITAL, INC., a Delaware corporation and the Bank’s
depositary banking customer (the “Company”), and COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., a company organized and existing under the laws
of the Kingdom of The Netherlands as Administrative Agent (the “Secured Party”)
have entered into this DEPOSIT ACCOUNT CONTROL AGREEMENT as of this 1st day of
June 2011 (this “Agreement”).

 

Statement of Facts

 

The Bank acknowledges that, as of the date hereof, it maintains in the name of
the Company the deposit account(s) identified in Exhibit A attached hereto and
made a part hereof (each an “Account”).  An Account may be served by one or more
lockboxes operated by the Bank, which lockboxes (if any) also are identified on
Exhibit A (each a “Lockbox”). The Account(s) are governed by the terms and
conditions of the Company’s commercial deposit account agreement published by
the Bank from time to time, and with respect to any additional banking service
to an Account (e.g., Lockbox), also will be governed by a service description
between the Bank and the Company (collectively, with all such services
descriptions and/or agreements, the “Deposit Agreement”).

 

The Company hereby confirms to the Bank that the Company has granted to Bunge
Securitization B.V., a company organized under the laws of the Kingdom of the
Netherlands and which has transferred to the Secured Party, a security interest
in the following (collectively, the “Account Collateral”): (a) the Account(s),
(b) the Lockbox(es) and (c) the Items Collateral.  “Items Collateral” means,
collectively, all checks, drafts, instruments, cash and other items at any time
received in a Lockbox or for deposit in an Account (subject to specific Lockbox
instructions in effect for processing items), wire transfers of funds, automated
clearing house (“ACH”) entries, credits from merchant card transactions, and
other electronic funds transfers or other funds deposited in, credited to, or
held for deposit in or credit to, an Account.

 

The parties desire to enter into this Agreement in order to set forth their
relative rights and obligations with respect to the Account Collateral.  In
consideration of the mutual covenants herein as well as other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1.                                      Control of the Account(s)

 

(a)                                  The Statement of Facts is incorporated
herein by reference.  The Bank represents that it is a “bank”.  The Company
confirms and the Bank acknowledges that each Account is a “deposit account”. 
Each party hereto acknowledges that this Agreement is an “authenticated record”,
and that the arrangements established under this Agreement are intended to
constitute “control” of

 

--------------------------------------------------------------------------------


 

each Account.  Each of these terms is used in this Agreement as defined or used
in Article 9 of the Uniform Commercial Code as adopted by the State of New York
(the “New York UCC”).

 

(b)                                 The Company represents and warrants to the
Secured Party that Exhibit A contains a complete and accurate list of all
Accounts and Lockboxes maintained by the Company with the Bank and subject to
this Agreement.  The Company covenants for the benefit of the Secured Party that
the Company shall not instruct the Bank to close any Account without the prior
written consent of the Secured Party. Nothing in this Agreement shall impose
upon the Bank any obligation to monitor or assure the Company’s compliance with
this Section 1(b).

 

(c)                                  The Bank confirms that, as of the date of
this Agreement, the Bank has not entered into any agreement (other than the
Deposit Agreement) with any person pursuant to which the Bank is obligated to
comply with instructions from such person as to the disposition of funds in any
Account or of other Account Collateral.  During the term of this Agreement the
Bank will not enter into any agreement with any person other than the Secured
Party pursuant to which the Bank will be obligated to comply with instructions
from such person as to the disposition of funds in any Account or of other
Account Collateral.

 

(d)                                 The Company authorizes and directs the Bank
to comply, and the Bank agrees to comply, with all instructions delivered by the
Secured Party to the Bank in accordance with and subject to this Agreement and
with which the Bank would be obligated contractually to implement under the
Deposit Agreement, including directing the disposition of funds in an Account or
as to any other matter relating to an Account or other Account Collateral,
without further consent by the Company.  The Secured Party’s right to give
instructions to the Bank regarding any Account Collateral also shall include
(but is not limited to) the right to give “stop payment orders” to the Bank for
any item presented to the Bank against an Account even if the instruction
results in dishonor of the item presented against the Account.

 

(e)                                  The Secured Party authorizes and instructs
the Bank to: (i) permit the Company to have access to and disposition over the
Account(s) and Account Collateral and to otherwise deal with same as provided in
the Deposit Agreement; and (ii) act upon the instructions that the Bank shall
receive from the Company concerning the Lockbox and other Account Collateral
until the implementation by the Bank of the written instruction by the Secured
Party to the Bank in the form and text of Exhibit B attached hereto and made a
part hereof, and completed in full (a “Notice”), and delivered to the Bank in
accordance with and subject to the provisions of Section 7 below.  The Bank
shall be obligated to implement the Notice only if the Notice: (A) shall be in
the form and text of Exhibit B and completed in full; (B) shall have attached to
it a copy of this Agreement as fully executed (together with all amendments
thereto); and (C) shall have been delivered to the Bank in accordance with
Section 7 (provided, however, the Bank shall be fully authorized, in its
exercise of its sole discretion, to implement the Notice even if the conditions
of clause (B) shall not have been fulfilled).

 

(f)                                  Upon implementation of a Notice by the Bank
as provided in Section 7, the Bank shall not permit any officer, agent or other
representative of the Company or its affiliates to direct the disposition of
funds in any Account, withdraw or transfer any amount from any Account, or
otherwise exercise any authority or power with respect to any Account, Lockbox
or other Account Collateral until such time, if any, that the Bank shall have
implemented a Rescission of

 

--------------------------------------------------------------------------------


 

Notice in accordance with Section 1(g).  Upon implementation of a Notice by the
Bank, all available funds in any Account shall only be withdrawn or transferred
therefrom based on instructions delivered by the Secured Party to the Bank in
accordance with Section 7.  Each other instruction that the Secured Party shall
deliver to the Bank in connection with an Account or other Account Collateral
must be delivered to the Bank in accordance with the provisions of Section 7,
and shall either accompany delivery of a Notice by the Secured Party to the Bank
or subsequently shall be delivered by the Secured Party to the Bank.  Any
instruction by the Secured Party to the Bank to remit or transfer funds from an
Account to any recipient account of the Secured Party or any other recipient
account, and which recipient account shall not be an account maintained by the
Bank, must only be an instruction to the Bank to remit or transfer funds from
the Account via wire transfer in accordance with the Bank’s procedures governing
wire transfers of funds.  The Secured Party shall not instruct the Bank to remit
or transfer funds from any Account via ACH.

 

(g)                                 At any time after the Bank shall have
implemented a Notice, the Secured Party may rescind a Notice by the written
instruction by the Secured Party to the Bank in the form and text of Exhibit C
attached hereto and made a part hereof, and completed in full (a “Rescission of
Notice”), and delivered to the Bank in accordance with and subject to the
provisions of Section 7 below.  The Bank shall be obligated to implement a
Rescission of Notice only if the Rescission of Notice: (A) shall be in the form
and text of Exhibit C and completed in full; (B) shall have attached to it a
copy of this Agreement as fully executed (together with all amendments thereto);
and (C) shall have been delivered to the Bank in accordance with Section 7
(provided, however, the Bank shall be fully authorized, in its exercise of its
sole discretion, to implement a Rescission of Notice even if the conditions of
clause (B) shall not have been fulfilled). Upon the delivery of a Rescission of
Notice by the Secured Party to the Bank, the Secured Party shall have authorized
and instructed the Bank to: (i) permit the Company to have access to and
disposition over the Account(s) and Account Collateral and to otherwise deal
with same as provided in the Deposit Agreement; and (ii) act upon the
instructions that the Bank shall receive from the Company concerning the Lockbox
and other Account Collateral until such time as the Bank shall have implemented
any subsequent Notice that the Bank shall have received from the Secured Party.
During the term of this Agreement the Secured Party shall not deliver a
Rescission of Notice to the Bank on more than two (2) separate occurrences, and
if the Secured Party shall deliver a Rescission of Notice to the Bank on a third
or successive occurrence, such third or successive Rescission of Notice shall be
null, void and of no effect and shall not be implemented by the Bank.

 

(h)                                 Federal Reserve Regulations and Operating
Circulars, ACH or other clearing house rules, other applicable law (including,
without limitation, the Uniform Commercial Code as adopted by the State in which
each respective Account is located as specified in Exhibit A (the “Applicable
UCC”)), and the Deposit Agreement also shall apply to the Secured Party’s
exercise of control over each Account and the Account Collateral and to the
performance by the Bank of its obligations under this Agreement.  Each of the
Company and the Secured Party authorizes and instructs the Bank to supply the
Company’s or the Secured Party’s endorsement, as appropriate, to any Items
Collateral that the Bank shall receive for deposit to an Account.

 

2.                                      Statements and Other Account
Information      If so requested of the Bank by the Secured Party in writing,
the Bank will send to the Secured Party (in a manner consistent with

 

--------------------------------------------------------------------------------


 

the Bank’s standard practices) at the Secured Party’s address specified in
Section 7, copies of all Account statements (but not canceled checks) that the
Bank is required to send to the Company under the Deposit Agreement. The Bank
also shall provide to each of the Company and the Secured Party when so
requested (solely as a service to the Company under the Deposit Agreement)
copies of Account statements and other Account information, including balances,
by telephone and computer communication, to the extent practicable, when
requested by the Company or the Secured Party.  The Company consents to the
Bank’s release of all such Account information to the Secured Party.  The Bank’s
liability for its failure to comply with this Section 2 shall not exceed the
Bank’s cost of providing such information.

 

3.                                      Subordination, Permitted Debits and
Returned Items

 

(a)                                  The Bank will not exercise any security
interest, lien, right of setoff, deduction, recoupment or banker’s lien, or any
other interest in or against any Account or any other Account Collateral, and
the Bank hereby subordinates to the security interest of the Secured Party any
such security interest, lien or right that the Bank may have in or against any
Account or other Account Collateral. The subordination by the Bank in the
preceding sentence shall not apply to any security interest that the Bank may
have as a collecting Bank in any Items Collateral as provided in Article 4 of
the Applicable UCC.  Notwithstanding the preceding text of this Section 3(a),
the Secured Party and the Company agree that the Bank at all times (including
following commencement of any bankruptcy or insolvency proceeding by or against
the Company) may set off and charge against any Account (regardless of any
agreement by the Company to compensate the Bank by means of balances in the
Account) all of the following as provided in the Deposit Agreement (each a
“Permitted Debit”): (i) the face amount of each Returned Item (defined below),
(ii) the Bank’s usual and customary service charges and fees including, but not
limited to, account maintenance fees and funds transfer fees, and (iii)
out-of-pocket fees and expenses (including attorneys’ reasonable fees) incurred
by the Bank in connection with the Account(s) and other Account Collateral as
provided in the Deposit Agreement; whether any Permitted Debit shall have
accrued or been incurred before or after the date of this Agreement.  “Returned
Item” means any (i) Items Collateral deposited in or credited to an Account
before or after the date of this Agreement and returned unpaid or otherwise
uncollected or subject to an adjustment entry, whether for insufficient funds or
any other reason, and without regard to the timeliness of such return or
adjustment or the occurrence or timeliness of any other party’s notice of
nonpayment or adjustment; (ii) adjustments or corrections of posting or encoding
errors; (iii) Items Collateral subject to a claim against the Bank for breach of
transfer, presentment, encoding, retention or other warranty under Federal
Reserve Regulations or Operating Circulars, ACH or other clearing house rules,
or applicable law (including, without limitation, Articles 3, 4 and 4A of the
Applicable UCC); and (iv) demand for chargeback in connection with a merchant
card transaction.  For avoidance of doubt, the Bank’s rights under this Section
3(a) or provisions of the Deposit Agreement shall not permit the Bank to set off
against and charge an Account as a Permitted Debit any obligation of the Company
to the Bank in connection with any (A) deposit account that the Company may have
with the Bank and that is not an Account or (B) other agreement between the
Company and the Bank; Permitted Debits shall be solely those relating to the
Account(s) and Account Collateral.

 

(b)                                 If (i) the Bank were unable to set off or
charge any Permitted Debit against an Account because of insufficient funds in
the Account, or (ii) the Bank were to believe in good faith that

 

--------------------------------------------------------------------------------


 

any legal process or applicable law prohibited such setoff or charge against an
Account, or (iii) the Account were closed, then: (A) the Bank may charge such
Permitted Debit to and set off same against any other Account (and other deposit
account(s) of the Company maintained with the Bank and that are not subject to
this Agreement, if any, and against which other deposit account(s) of the
Company the Bank is not otherwise prohibited from exercising its right of
setoff); and (B) if there were insufficient funds in the Account(s) against
which to charge or set off such Permitted Debits, then the Bank shall demand
(unless the Bank shall believe in good faith that any legal process or
applicable law prohibits such demand) that the Company pay, and the Company
shall pay, to the Bank promptly upon the Company’s receipt of the Bank’s written
demand therefor, the full amount of all unpaid Permitted Debits.

 

(c)                                  If (i) a Notice shall have been implemented
by the Bank, and (ii) there shall be insufficient funds in the Account(s)
against which the Bank could charge or set off Permitted Debits, and (iii) the
Company shall have failed to pay to the Bank the full amount of unpaid Permitted
Debits, then the Bank may demand that the Secured Party pay, and the Secured
Party shall pay, to the Bank within ten (10) calendar days of the Secured
Party’s receipt of the Bank’s written demand therefor, the full amount of unpaid
Permitted Debits.  The obligation of the Secured Party to pay the Bank for any
unpaid Permitted Debit shall be limited to the aggregate amount of funds that
shall be withdrawn or transferred from the Account(s) pursuant to the Secured
Party’s instruction(s) to the Bank as contemplated by this Agreement.

 

(d)                                 Subject to the provisions of the last
sentence of Section 3(c), in the event that the Bank shall implement a
Rescission of Notice, the Secured Party shall remain liable for payment of all
Permitted Debits; provided that (i) as to unpaid Permitted Debits that are
service charges, fees or expenses described in clauses (ii) and (iii) of the
definition of Permitted Debit in Section 3(a), the Secured Party shall be
required to pay to the Bank only those service charges, fees or expenses
attributable to any Account that shall have been incurred in connection with any
Account on or before the date of implementation of a Rescission of Notice and
(ii) as to unpaid Permitted Debits that are Returned Items, the Secured Party
shall be required to pay to the Bank only those Returned Items with respect to
Items Collateral deposited in the account on or before the date of
implementation of a Rescission of Notice, regardless of (A) the date such
Returned Items are returned unpaid or otherwise uncollected or subject to an
adjustment entry, (B) the date of any adjustment or correction of posting or
encoding errors, (C) the date any Items Collateral are subject to a claim
against the Bank for breach of transfer, presentment, encoding, retention or
other warranty or (D) the date of any demand for chargeback in connection with a
merchant card transaction. If a Notice shall have been implemented by the Bank
at any time following implementation of a Rescission of Notice by the Bank, then
the provisions of Section 3(c) above thereupon shall be applicable again.

 

4.                                      Exculpation of the Bank

 

(a)                                  At all times the Bank shall be entitled to
rely upon any communication that the Bank shall receive from (or shall believe
in good faith to be from) the Company in connection with the Deposit Agreement
and this Agreement.  At all times the Bank shall be entitled to rely upon any
communication that the Bank shall receive from (or shall believe in good faith
to be from) the Secured Party in connection with this Agreement, and the Bank
shall have no obligation to investigate or verify the authenticity or
correctness of any such communication.  The Bank shall

 

--------------------------------------------------------------------------------


 

have no liability to the Company or the Secured Party for the Bank: (i) not
honoring or following any instruction that the Bank shall receive from (or shall
believe in good faith to be from) the Secured Party prior to the implementation
of a Notice by the Bank or following implementation of any Rescission of Notice
by the Bank; (ii) honoring or following any instruction the Bank shall receive
from (or shall believe in good faith to be from) the Secured Party in accordance
with this Agreement; (iii) honoring or following any instruction the Bank shall
receive from (or shall believe in good faith to be from) the Company in
accordance with this Agreement prior to the implementation of a Notice by the
Bank or after the implementation of a Rescission of Notice by the Bank; or (iv)
not honoring or following any instruction that the Bank shall receive from (or
shall believe in good faith to be from) the Company after implementation of a
Notice by the Bank or prior to the implementation of a Rescission of Notice by
the Bank.  The Bank shall not be responsible for the validity, priority or
enforceability of the Secured Party’s security interest in any Account
Collateral, nor shall the Bank be responsible to have any knowledge of or for
any enforcement of any agreement between the Company and the Secured Party.

 

(b)                                 The Bank shall be responsible only for the
actual loss that a court having jurisdiction over the Account(s) shall have
determined had been incurred by the Company or the Secured Party and caused by
the Bank’s gross negligence or willful misconduct in its performance of its
obligations under this Agreement.  The Bank shall have no liability for failure
of, or delay in, its performance under this Agreement resulting from any “act of
God”, war or terrorism, fire, other catastrophe or force majeure, electrical or
computer or telecommunications failure, any event beyond the control of the
Bank, or fraud committed by any third party.  Nothing in this Agreement shall
create any agency, fiduciary, joint venture or partnership relationship between
the Bank and the Company or between the Bank and the Secured Party.  Except as
specifically required by this Agreement or the Deposit Agreement or applicable
law, the Bank shall have no obligation whatsoever to the Company in connection
with the subject matter of this Agreement. Except as specifically required by
this Agreement or applicable law, the Bank shall have no obligation whatsoever
to the Secured Party in connection with the subject matter of this Agreement.

 

5.                                      Indemnification of the Bank

 

(a)                                  The Company hereby indemnifies the Bank and
holds it harmless against, and shall reimburse the Bank for, every loss, damage
or expense (including attorneys’ reasonable fees and expenses, court costs and
other expenses) that the Bank shall incur in connection with this Agreement
including, but not limited to, (i) all unpaid Permitted Debits, and (ii) every
loss, damage or expense that the Bank shall incur as a result of the Bank (A)
entering into or acting pursuant to this Agreement, (B) honoring and following
any instruction the Bank may receive from (or shall believe in good faith to be
from) the Secured Party or the Company under this Agreement, and (C) upon its
implementation of a Notice, not honoring or following any instruction that the
Bank shall receive from the Company in connection with any Account Collateral. 
The Company shall not be responsible for any loss, damage, or expense that a
court having jurisdiction shall have determined had been caused by the Bank’s
gross negligence or willful misconduct in its performance of its obligations
under this Agreement.

 

(b)                                 Without limiting any obligation of the
Secured Party to pay the Bank for unpaid Permitted Debits and unpaid Fees and
Expenses (defined in Section 9(a) below), the Secured

 

--------------------------------------------------------------------------------


 

Party hereby indemnifies the Bank and holds it harmless against every loss,
damage or expense (including attorneys’ reasonable fees and expenses, court
costs and other expenses) that the Bank shall incur as a result of its honoring
or following any instruction (including a Notice or any Rescission of Notice)
that the Bank shall receive from (or shall believe in good faith to be from) the
Secured Party as provided by this Agreement.  The Secured Party’s
indemnification obligation to the Bank as provided by this Section 5(b) shall be
reduced by those amounts that the Company shall have paid to the Bank pursuant
to the provisions of clause (ii)(B) of Section 5(a) above; provided, however,
such reduced indemnification obligation of the Secured Party to the Bank shall
be reinstated automatically and to the extent that any amount paid by the
Company to the Bank pursuant to clause (ii)(B) of Section 5(a) above shall be
required to be disgorged by the Bank. The Secured Party shall not be responsible
for any loss, damage, or expense that a court having jurisdiction shall have
determined had been caused by the Bank’s gross negligence or willful misconduct
in its performance of its obligations under this Agreement.

 

(c)                                  No party to this Agreement shall be liable
to any other party hereto for lost profits or special, indirect, exemplary,
consequential or punitive damages incurred in connection with this Agreement,
even if such party shall have been advised of the possibility of such damages.

 

6.                                      Third Party Claims Against an Account;
Insolvency of the Company

 

(a)                                  If the Bank shall receive notice that any
third party shall have asserted an adverse claim by legal process against an
Account or funds on deposit therein, any Lockbox, or other Account Collateral,
whether such claim shall have arisen by tax lien, execution of judgment,
statutory attachment, garnishment, levy, claim of a trustee in bankruptcy,
debtor-in-possession, post-bankruptcy petition lender, court appointed receiver,
or other judicial or regulatory order or process (each, a “Claim”), the Bank
may, in addition to other remedies it may possess under the Deposit Agreement,
this Agreement or at law or in equity, suspend disbursements from such Account
without any liability until the Bank shall have received an appropriate court
order or other assurances acceptable to the Bank in its sole discretion
establishing that funds may continue to be disbursed according to instructions
then applicable to such Account.  The Bank’s costs, expenses and attorneys’
reasonable fees incurred in connection with any Claim are Permitted Debits and
shall be reimbursed to the Bank in accordance with Section 3 above.

 

(b)                                 If a bankruptcy or insolvency proceeding
shall be commenced by or against the Company, the Bank shall be entitled,
without any liability, to refuse to (i) permit any withdrawal or transfer from
any Account or (ii) implement a Notice or a Rescission of Notice or follow any
other instruction delivered by the Company or the Secured Party to the Bank
until the Bank shall have received an appropriate court order or other
assurances acceptable to the Bank in its sole discretion establishing that (A)
continued withdrawals or transfers from the Account(s) or the Bank honoring or
following any instruction by the Company or the Secured Party shall be
authorized and shall not violate any law, regulation, or order of any court and
(B) the Bank shall be authorized to set off against or charge any Account and to
otherwise be reimbursed for all Permitted Debits.

 

--------------------------------------------------------------------------------


 

7.                                      Notice, Rescission of Notice and Other
Communications

 

(a)                                  All communications given by any party to
this Agreement to another as required or provided by this Agreement must be in
writing, directed to the respective party’s designated office or officer
(“Designated Office[r]”) identified under Section 7(c) below, and delivered to
each recipient party at its address (or at such other address or to such other
Designated Office(r) as such party shall designate in writing to the other
parties in accordance with this Section 7) either by U.S. Mail, receipted
delivery service or via telecopier or “PDF” electronic facsimile transmission. 
All communications given by the Secured Party to the Bank must be addressed and
delivered contemporaneously to both the Bank’s Designated Office and the Bank’s
“with copy to” addressee at their respective addresses set forth below.

 

(b)                                 Any communication (including a Notice and a
Rescission of Notice) made by (or believed in good faith by the Bank to be made
by) the Company or the Secured Party to the Bank in connection with this
Agreement shall be deemed delivered to the Bank only if delivered: (i) by U.S.
Mail, on the date that such communication shall have been delivered to the
Bank’s Designated Office; (ii) by receipted delivery service, on the date and
time that such communication shall have been delivered to the Bank’s Designated
Office and receipted by the delivery service; or (iii) via telecopier or “PDF”
electronic facsimile transmission, on the date and at the time that such
communication shall have been delivered to the Bank’s Designated Office and
receipt of such delivery shall have been acknowledged by the recipient
electronic facsimile equipment.  Any communication delivered to the Bank that is
an instruction (including a Notice or a Rescission of Notice) to the Bank and
made by (or believed by the Bank in good faith to be made by) the Company or the
Secured Party shall be deemed received by the Bank when actually delivered to
the Bank’s Designated Office if delivered before 2:00 PM Central time on a
banking day or, if such communication were delivered after 2:00 PM Central time
on a banking day or delivered on a day that is not a banking day, then such
communication shall be deemed delivered to the Bank’s Designated Office at 9:00
AM Central time on the next succeeding banking day. A “banking day” means any
day other than any Saturday or Sunday or other day on which the Bank is
authorized or required by law to close.

 

(c)                                  A Notice or a Rescission of Notice shall be
implemented by the Bank by the close of the Bank’s business on the banking day
that shall be one (1) banking day after the banking day on which a Notice or a
Rescission of Notice shall have been delivered to the Bank’s Designated Office.
Any other instruction delivered to the Bank shall be implemented by the Bank by
the close of the Bank’s business on the banking day that shall be two
(2) banking days after the banking day on which such instruction shall have been
delivered to the Bank’s Designated Office.

 

Address for Secured Party:

 

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.

 

 

 

 

 

c/o Rabobank International

 

 

 

 

 

245 Park Avenue
New York, New York 10167

 

 

 

 

 

Attn: Mr. Christopher Lew, Designated Officer

 

--------------------------------------------------------------------------------


 

 

 

Fax:

914. 304. 9324

 

 

PDF:

naconduit@rabobank.com

 

 

 

with copy to:

 

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.

 

 

Thames Court, 1 Queenhithe

 

 

EC4V 3RL, London, England

 

 

United Kingdom

 

 

Attn:

Ms. Donna Kunzig, Executive Director

 

 

Fax:

011. 44. (0)20. 7809. 3450

 

 

PDF:

Donna.Kunzig@Rabobank.com

 

 

 

Address for Bank:

 

UMB Bank, n.a.

 

 

 

 

 

1010 Grand Boulevard

 

 

 

 

 

Mail code 1020215

 

 

 

 

 

Kansas City, Missouri 64106

 

 

 

 

 

Attn:

TS Risk Mgmt DACA Team, Designated Office

 

 

 

 

 

 

Fax:

816. 860. 3643

 

 

 

 

 

 

PDF:

James.Rundberg@UMB.com

 

 

 

with copy to:

 

UMB Bank, n.a.

 

 

 

 

 

2 South Broadway

 

 

 

 

 

Mail Code 5410001 

 

 

 

 

 

St. Louis, Missouri 63102

 

 

 

 

 

Attn:  Mr. Cecil Wood, Executive Vice President

 

 

 

 

 

Fax:

314. 612. 8150

 

 

PDF:

Cecil.Wood@UMB.com

 

 

 

Address for Company:

 

Bunge North America Capital, Inc.

 

 

c/o Bunge North America, Inc.

 

 

11720 Borman Drive

 

--------------------------------------------------------------------------------


 

 

 

St. Louis, Missouri 63146

 

 

Attn:

Treasurer, Designated Officer

 

 

Fax:

314. 292. 4314

 

 

 

with copy to:

 

Bunge North America, Inc.

 

 

11720 Borman Drive

 

 

St. Louis, Missouri 63146

 

 

Attn:

General Counsel

 

 

Fax:

314. 292. 2521

 

 

8.                                      Termination of this Agreement; Closing
an Account

 

(a)                                  The Secured Party may terminate this
Agreement at any time upon receipt by the Bank of the Secured Party’s written
notice of termination issued in the form and text of Exhibit D attached hereto
and made a part hereof, and completed in full, together with a copy of this
Agreement as fully executed.  The Company may terminate this Agreement only with
the express prior written consent of the Secured Party and, in that case, the
Secured Party and the Company shall jointly so notify the Bank thereof in
writing together with a copy of this Agreement as fully executed.

 

(b)                                 The Bank may terminate this Agreement at any
time (i) on not less than thirty (30) calendar days’ prior written notice
thereof to each of the Company and the Secured Party, or (ii) upon not less than
ten (10) calendar days’ prior written notice thereof to the Company and the
Secured Party if (A) the Company shall have breached the Deposit Agreement or
this Agreement as the Bank shall have determined or (B) the Secured Party shall
have breached this Agreement as the Bank shall have determined.  The Bank also
may close any Account and/ or terminate this Agreement immediately if the Bank
shall be instructed to do so by any court or governmental authority having
jurisdiction over the Bank or the Account Collateral, or if the Bank shall
suspect in good faith that the Account has been or is being used for a
fraudulent or illegal purpose.  The Bank shall notify the Company and the
Secured Party of any such closing of any Account by the Bank unless the Bank
shall be prohibited from notifying the Company or the Secured Party by order of
such court or governmental authority.

 

(c)                                  The Bank shall not be responsible for the
Company closing any Lockbox or any Account, or for the remittance by the Bank of
any funds therein directly to, or on the instructions of, the Company prior to
implementation of a Notice by the Bank or following implementation of a
Rescission of Notice by the Bank.  The Company shall notify the Secured Party
promptly of the Company’s closing of any Lockbox or any Account.

 

(d)                                 The Bank’s rights to demand and receive
reimbursement from the Company under Sections 3(b), 9(a) and 9(b) hereof and the
Company’s indemnification of the Bank under Section 5(a) hereof shall survive
termination of this Agreement. The Bank’s right to demand reimbursement from the
Secured Party under Sections 3(c) and 9(a) hereof shall survive termination of
this Agreement for a period of ninety (90) calendar days after the date of
termination of this Agreement.  The Bank’s right to demand indemnification of
the Bank from the Secured Party under Section 5(b) above shall survive
termination of this Agreement for a period of one hundred eighty (180) calendar
days after the date of termination of this Agreement. 

 

--------------------------------------------------------------------------------


 

The obligations of the Bank and the Secured Party under Section 9(b) hereof
shall survive termination of this Agreement.

 

9.                                      Miscellaneous Provisions

 

(a)                                  The Company shall pay to the Bank all fees
(including, but not limited to, out-of-pocket and allocable internal legal fees)
and expenses incurred by the Bank in connection with its negotiation and
administration of this Agreement (“Fees and Expenses”) promptly upon the
Company’s receipt of the Bank’s written demand therefor.  The Bank also is
hereby authorized to set off and charge Fees and Expenses against the
Account(s) (and other deposit account(s) of the Company maintained with the Bank
and that are not subject to this Agreement, if any, and against which other
deposit account(s) of the Company the Bank is not otherwise prohibited from
exercising its right of setoff).  If the Company shall fail to pay Fees and
Expenses and there shall be insufficient funds in the Account(s) (and other
deposit accounts of the Company maintained with the Bank and that are not
subject to this Agreement, if any, and against which other deposit account(s) of
the Company the Bank is not otherwise prohibited from exercising its right of
setoff) to pay Fees and Expenses, and the Bank shall have implemented a Notice
then the Secured Party shall pay to the Bank the full amount of such unpaid Fees
and Expenses; provided, however, the obligation of the Secured Party to pay the
Bank for unpaid Fees and Expenses shall be limited to the aggregate amount of
funds that shall be withdrawn or transferred from the Account(s) pursuant to the
Secured Party’s instruction(s) to the Bank as contemplated by this Agreement. 
The combined obligations of the Secured Party to pay the Bank for unpaid Fees
and Expenses as provided in this Section 9(a) and to pay the Bank for unpaid
Permitted Debits as provided in Section 3(c) above shall be limited to the
aggregate amount of funds that shall be withdrawn or transferred from the
Account(s) pursuant to the Secured Party’s instructions to the Bank as
contemplated by this Agreement.

 

(b)                                 The Company shall pay to the Bank all fees
(including, but not limited to, out-of-pocket and allocable internal legal fees)
and expenses incurred by the Bank in connection with any action or proceeding
undertaken by the Bank to enforce, or preserve its rights under, any provision
of this Agreement against the Company.  The Bank also is hereby authorized to
set off and charge all such amounts so incurred by the Bank against the
Account(s) (and other deposit account(s) of the Company maintained with the Bank
and that are not subject to this Agreement, if any, and against which other
deposit account(s) of the Company the Bank is not otherwise prohibited from
exercising its right of setoff). If any action or proceeding shall be commenced
by the Bank or by the Secured Party to enforce, or preserve such party’s rights
under, any provision of this Agreement against the other and: (i) the Bank shall
prevail in such action or proceeding, then the Secured Party shall pay to the
Bank all fees (including, but not limited to, out-of-pocket and allocable
internal legal fees) and expenses incurred by the Bank in connection with such
action or proceeding in addition to all other amounts that shall be awarded to
the Bank in such action or proceeding; or (ii) the Secured Party shall prevail
in such action or proceeding, then the Bank shall pay to the Secured Party all
fees (including, but not limited to, out-of-pocket and allocable internal legal
fees) and expenses incurred by the Secured Party in connection with such action
or proceeding in addition to all other amounts that shall be awarded to the
Secured Party in such action or proceeding.

 

--------------------------------------------------------------------------------


 

(c)                                  The Company shall not assign or transfer
any of its rights or obligations under this Agreement without the prior written
consent of the Bank and the Secured Party.  The Secured Party shall not assign
or transfer any of its rights or obligations under this Agreement without the
prior written consent of the Bank.  The Bank shall not assign or transfer any of
its rights or obligations under this Agreement without the prior written consent
of the Secured Party and the Company, except that the Bank may transfer its
rights and obligations under this Agreement to any direct or indirect depositary
subsidiary of UMB Financial Corporation or, in the event of a merger or
acquisition of the Bank, to the Bank’s successor depositary institution (which
subsidiary or successor shall be a “bank” as defined in Section 9-102 of the New
York UCC).

 

(d)                                 This Agreement shall be governed by the laws
of the State of New York (without regard to its conflicts of laws principles). 
The law governing perfection and priority of the Secured Party’s security
interest in the Account Collateral shall be the law of the State of New York,
which State shall also be the “jurisdiction” of the Bank within the meaning of
Section 9-304 of the New York UCC.  The Account(s), Items Collateral, operation
of the Account(s), and Deposit Agreement shall be governed by the Applicable
UCC, Federal Regulations and Operating Circulars, ACH or other clearing house
rules, and other applicable law.

 

(e)                                  This Agreement may be executed in any
number of counterparts, each of which shall be an original and all of which
together shall constitute one and the same Agreement.  Delivery of an executed
signature page counterpart to this Agreement via telecopier or “PDF” electronic
facsimile transmission shall be effective as if it were delivery of a manually
delivered, original, executed counterpart thereof.  This Agreement can be
modified or amended only by written agreement of all of the parties hereto
evidencing such modification or amendment.

 

(f)                                    To the extent that any conflict may exist
between the provisions of any other agreement between the Company and the Bank
(including the Deposit Agreement) and the provisions of this Agreement, then
this Agreement shall control.  This Agreement shall not give the Secured Party
or any third party any benefit or legal or equitable right, remedy or claim
against the Bank under the Deposit Agreement.

 

(g)                                 Each of the Secured Party and the Bank shall
not cite or refer to this Agreement as precedent in any negotiation of any other
Deposit Account Control Agreement to which the Secured Party or any of its
affiliates and the Bank shall be parties.

 

(h)                                 Each party to this Agreement: (i) submits
and consents to the jurisdiction of The United States District Court of the
Southern District of New York located in the City, County and State of New York;
(ii) irrevocably agrees that all claims in any action, suit or proceeding
brought in connection with this Agreement may be heard and determined by such
court; and (iii) irrevocably waives any objection such party may have to the
venue of any such action, suit or proceeding brought in such court in connection
with this Agreement or that such court is an inconvenient forum.

 

10.                               Waiver of Jury
Trial                               TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY HERETO IRREVOCABLY WAIVES, AND COVENANTS THAT IT WILL
NOT ASSERT, ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING (INCLUDING
ANY COUNTERCLAIM) OF ANY

 

--------------------------------------------------------------------------------


 

TYPE IN WHICH ANOTHER PARTY HERETO SHALL BE A PARTY AS TO ALL MATTERS DIRECTLY
OR INDIRECTLY RELATING TO THIS AGREEMENT. EACH PARTY HERETO CONFIRMS THAT THIS
SECTION OF THIS AGREEMENT IS AND HAS BEEN A MATERIAL INDUCEMENT UPON WHICH SUCH
PARTY HAS RELIED AND WILL RELY IN ENTERING INTO THIS AGREEMENT.

 

IN WITNESS WHEREOF, each of the parties hereto by its respective duly authorized
officer has executed and delivered this Agreement as of the day and year first
written above.

 

BANK:

 

UMB BANK, N.A.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

COMPANY:

 

BUNGE NORTH AMERICA CAPITAL, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

SECURED PARTY:

 

COÖPERATIEVE CENTRALE RAIFFEISEN-

 

 

 

 

 

BOERENLEENBANK B.A., as Administrative Agent

 

--------------------------------------------------------------------------------


 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ACCOUNT(S) OF THE COMPANY

 

Account Number

 

Related Lockbox
Number (if any)

 

Account Name

 

State in Which
Account is Located

 

 

 

 

 

 

 

[***]

 

[***]

 

Bunge North America Capital, Inc.

 

Missouri

 

--------------------------------------------------------------------------------

***

Portions of this Exhibit have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[To be Issued on Letterhead of the Secured Party]

 

 

                      20   

 

UMB BANK, N. A.

1010 Grand Boulevard
Mail Code 1020215
Kansas City, Missouri 64106
Attn: TS Risk Mgmt DACA Team,
Designated Office

 

NOTICE PURSUANT TO DEPOSIT ACCOUNT CONTROL AGREEMENT

 

Ladies and Gentlemen:

 

Pursuant to the Deposit Account Control Agreement (Secured Party Notification)
(With Optional Rescission of Notice) among Bunge North America Capital, Inc.,
you, and us dated as of June 1, 2011 (the “Agreement”), a fully executed copy of
which is attached hereto, this letter shall serve as a Notice as described in
and contemplated by the Agreement.  Capitalized terms used but not defined in
this letter shall have the meanings given them in the Agreement.

 

You are hereby instructed not to permit any access to or disposition over the
Account(s) or other Account Collateral by, and not to honor or follow any
instruction with regard to any Account or other Account Collateral from, any
person other than the Secured Party (except as otherwise provided in Section 6
of the Agreement or required by law).

 

 

Very truly yours,

 

 

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., as Administrative Agent

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

Attachment

 

cc: [insert “with copy to” addressee of the Bank as per Section 7 of the
Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[To be Issued on Letterhead of the Secured Party]

 

 

                      20   

 

UMB BANK, N. A.

1010 Grand Boulevard
Mail Code 1020215
Kansas City, Missouri 64106
Attn: TS Risk Mgmt DACA Team,
Designated Office

 

RESCISSION OF NOTICE PURSUANT TO DEPOSIT
ACCOUNT CONTROL AGREEMENT

 

Ladies and Gentlemen:

 

Pursuant to the Deposit Account Control Agreement (Secured Party Notification)
(With Optional Rescission of Notice) among Bunge North America Capital, Inc.
(the “Company”), you, and us dated as of June 1, 2011 (the “Agreement”), a fully
executed copy of which is attached hereto, this letter shall serve as a
Rescission of Notice as described in and contemplated by the Agreement. 
Capitalized terms used but not defined in this letter shall have the meanings
given them in the Agreement.

 

Secured Party hereby rescinds the Notice dated                      , 20   
delivered by the Secured Party to the Bank. You are hereby instructed to
hereafter permit access to and disposition over the Account(s) or other Account
Collateral by, and to honor or follow any you instruction that you shall receive
from, the Company with regard to any Account or other Account Collateral (as if
the Notice had not been delivered to you).

 

 

Very truly yours,

 

 

 

COÖPERATIEVE CENTRALE RAIFFEISEN —BOERENLEENBANK B.A., as Administrative Agent

 

 

 

By

 

 

Name:

 

 

Title:

 

 

Attachment

 

cc: [insert “with copy to” addressee of the Bank as per Section 7 of the
Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[To be Issued on Letterhead of the Secured Party]

 

 

                       20    

 

UMB BANK, N. A.
1010 Grand Boulevard
Mail Code 1020215
Kansas City, Missouri 64106
Attention: TS Risk Mgmt DACA Team,
Designated Office

 

BUNGE NORTH AMERICA CAPITAL, INC.

c/o Bunge North America, Inc.

11720 Berman Drive

 

St. Louis, Missouri 63146

 

Attention:  Treasurer, Designated Officer

 

NOTICE OF TERMINATION OF DEPOSIT ACCOUNT CONTROL AGREEMENT

 

Ladies and Gentlemen:

 

We refer you to the Deposit Account Control Agreement (Secured Party
Notification) (With Optional Rescission of Notice) among Bunge North America
Capital, Inc., UMB Bank, n.a. (the “Bank”), and us dated as of June 1, 2011 (the
“Agreement”), a fully executed copy of which is attached hereto.

 

We hereby notify you that we are exercising our right under Section 8(a) of the
Agreement (subject to your rights as set forth in the Agreement) to terminate
the Agreement in accordance with its terms.  Accordingly, the Agreement shall
terminate at the close of the Bank’s business [this day] [on               
    , 20    ], subject to those undertakings that shall survive termination of
the Agreement.

 

 

Very truly yours,

 

 

 

COÖPERATIEVE CENTRALE RAIFFEISEN —

 

BOERENLEENBANK B.A., as Administrative Agent

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Attachment

 

cc: [Insert “with copy to” addressee of the Bank as per Section 7 of the
Agreement]

 

--------------------------------------------------------------------------------


 

DEPOSIT ACCOUNT CONTROL AGREEMENT

 

PARTIES

This Deposit Account Control Agreement (the “Agreement”) is entered into as of
June 1, 2011, and made by and between Bunge North America Capital, Inc. (the
“Debtor”), Commerce Bank, N.A. (the “Bank”), and Coöperatieve Centrale
Raiffeisen-Boerenleenbank, B.A. (the “Secured Party”).”

 

BACKGROUND

 

The Debtor is the Bank’s customer with respect to one or more demand deposit
accounts identified by the account numbers specified below (individually and
collectively, as re-numbered and including any funds from time to time in the
account or accounts, the “Deposit Account”).  The Debtor has granted the Secured
Party a security interest in the Deposit Account.  The Debtor is requesting that
the Bank enter into this Agreement.  The Bank is willing to do so upon the terms
contained in this Agreement.

 

This Agreement includes the General Terms, the Specific Terms and the Exhibit,
each as defined or referred to below.

 

AGREEMENTS

 

A.                                   GENERAL TERMS.   This Agreement is subject
to the General Terms for Deposit Account Control Agreement version 1 dated
February 13, 2006, developed by a special task force of the American Bar
Association’s Business Law Section and available from the Business Law
Section at http://www.abanet.org/dch/committee.cfm?com=CL710060 (the “General
Terms”).  The General Terms are incorporated in this Agreement by reference and
without modification except as may be provided in Section 10 of the Specific
Terms.

 

B.                                     SPECIFIC TERMS.  The following terms (the
“Specific Terms”) complete, supplement or modify the General Terms:

 

1.                                       Deposit Account (see “Background”
above).  The following account or accounts comprise the Deposit Account [list by
account number]:

 

--------------------------------------------------------------------------------


 

2.                                       Business Day (see definition of
“Business Day” in Section 1 of the General Terms):

 

A day will not be considered as a “Business Day” if commercial banks in the
following city or cities are closed on that day:

 

Kansas City, Missouri or St. Louis, Missouri.

 

3.                                       Outside Time (see definition of
“Outside Time” in Section 1 of the General Terms):

 

4.                                       Disposition of less than all or
multi-disposition of funds (see Section 4(a)(ii)(E) of the General Terms):

 

A Disposition Instruction originated by the Secured Party must be for a
disposition of all of the funds.  A Disposition Instruction originated by the
Secured Party must require that the funds be sent to a single recipient.

 

5.                                       Reimbursement Claim Period (see
Section 6(b) of the General Terms):

 

The number of days following the termination of the Agreement in which a
reimbursement claim must be made against the Secured Party under Section 6(b) of
the General Terms is 90.

 

6.                                       Electronic Records (see definition of
“writing” in Section 1 of the General Terms):

 

The parties do not permit a writing to include an electronic record and do not
permit communications by email.

 

7.                                       Governing Law (see Section 13(a) of the
General Terms):

 

The jurisdiction whose law governs this Agreement is New York.

 

8.                                       Bank’s Jurisdiction for UCC Purposes
(see Section 13(b) of the General Terms):

 

The Bank’s jurisdiction for purposes of part 3 of UCC Article 9 is New York.

 

9.                                       Delivery of Executed Copy (see Part D):

 

Checking this line x means that the delivery of an executed copy of this
Agreement may be made by electronic transmission in addition to a transmission
by facsimile.  Otherwise, delivery of an executed copy of this Agreement may not
be made by a form of electronic transmission other than facsimile.

 

--------------------------------------------------------------------------------


 

10.                                 Additional Provisions (see Section 12(b) of
the General Terms):

 

The following provisions modify or supplement the General Terms:

 

Notwithstanding paragraph 9(a) of the General Terms, Bank may close the Deposit
Account and open a substitute account without prior notice in the event Bank
reasonably believes account information has been compromised and the potential
for fraudulent activity in the Deposit Account poses an immediate threat.  In
such event, the “Deposit Account” as used in this Agreement shall be deemed to
mean the substitute account, and Bank shall promptly notify the other parties of
the new account number.

 

Paragraph 9(a) is modified by the deletion of the phrase “upon five Business
Days’ notice” and the substitution of the phrase “upon ten Business Days’
notice” in lieu thereof.

 

C.                                     EXHIBIT.  The parties have completed and
attach hereto the Exhibit to be used as the form of the Initial Instruction. 
[Note to person completing this Agreement: the Exhibit requires the designation
of the person or persons or department at the Bank to receive the Initial
Instruction.  See Note 1 to the Exhibit.]

 

D.                                    SINGLE AGREEMENT; COUNTERPARTS.  The
General Terms, the Specific Terms and the Exhibit shall be read and construed
together with the other provisions of this Agreement as a single agreement. 
Delivery of executed copies of this Agreement may be made by facsimile or, if so
permitted in Section 9 of Part B, by another form of electronic transmission. 
This Agreement may be executed in counterparts, each of which shall constitute
an original and all of which collectively shall constitute a single agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURE PAGES FOLLOW.]

 

--------------------------------------------------------------------------------


 

Debtor:

 

 

BUNGE NORTH AMERICA CAPITAL, INC.

 

By:

 

 

Name:

Title:

Address:

c/o Bunge North America, Inc.

 

11720 Borman Drive

 

St. Louis, MO 63146

Attention: Treasurer

Telephone Number (for information only): 314-292-2314

Facsimile Number: 314-292-4314

Electronic mail address (if Section 6 of Part B permits): N/A

with a copy to:

 

Bunge Finance B.V.

Address:

Weena 320

 

3012 NJ

 

Rotterdam, the Netherlands

Attention: Director

Telephone Number (for information only): +31 10 217 6652

Facsimile Number: +31 10 433 0035

Electronic mail address (if Section 6 of Part B permits): N/A

 

--------------------------------------------------------------------------------


 

Secured Party:

 

 

 

 

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A.

 

 

By:

 

 

Name:

Title:

Address:

P.O. Box: 17100, 3500 HG Utrecht

 

Netherlands

 

Attention: Eugene van Esveld, Director

Telephone Number (for information only): +31 (0)30 216 9398

Facsimile Number: +44 (0)20 7809 3450

Electronic mail address (if Section 6 of Part B permits): N/A

 

with a copy to:

Coöperatieve Centrale Raiffeisen-Boerenleenbank, B.A.

Address:

Thames Court, 1 Queenhithe

 

EC4V 3RL, London

 

U.K.

Attention: Donna Kunzig, Executive Director

Telephone Number (for information only): +44 (0)20 7809 3647

Facsimile Number: +44 (0)20 7809 3450

Electronic mail address (if Section 6 of Part B permits): N/A

 

--------------------------------------------------------------------------------


 

Bank:

 

COMMERCE BANK, N.A.

 

By:

 

 

Name:

Title:

Address:

8000 Forsyth

 

Clayton, MO 63105

 

Attention: T. William White

Telephone Number (for information only): 314-746-3959

Facsimile Number: 314-746-3783

Electronic mail address (if Section 6 of Part B permits): N/A

with a copy to:

 

Commerce Bank, N.A.

Address:

8000 Forsyth

 

Clayton, MO 63105

 

Attention: Legal Department, attorney in charge

Telephone Number (for information only): 314-746-7316

Facsimile Number: 314-746-8710

Electronic mail address (if Section 6 of Part B permits): N/A

 

--------------------------------------------------------------------------------


 

Exhibit

 

[LETTERHEAD OF THE SECURED PARTY]

 

DEPOSIT ACCOUNT CONTROL AGREEMENT

 

INITIAL INSTRUCTION

 

[Date]

 

Commerce Bank, N.A.

8000 Forsyth

Clayton, MO 63105

Attention: Legal Department, attorney in charge [See Note 1 below]

Telephone Number (for information only): 314-746-7316

Facsimile Number: 314-746-8710

 

 

with a copy to:

 

 

 

Commerce Bank, N.A.

 

 

 

 

 

[Address of Bank]

 

 

Attention:

 

 

 

 

[Person or Persons or Department]

 

Ladies and Gentlemen:

 

This is the Initial Instruction as defined in the Deposit Account Control
Agreement dated                  , 20   , among you, us and [Debtor] (the
“Debtor”) (as currently in effect , the “Control Agreement”).  A copy of the
Control Agreement as fully executed is attached.  Capitalized terms used in this
Initial Instruction have the meanings given them in the Control Agreement

 

This Initial Instruction directs the Bank no longer to comply with the Debtor’s
Disposition Instructions.

 

[As an included Disposition Instruction, we direct you to send the funds in the
Deposit Account to us by the method and at the address indicated below.  We
recognize that, as a condition to your complying with this Disposition
Instruction and to the extent that we have not already done so, we must provide
to you evidence

 

--------------------------------------------------------------------------------


 

reasonably required by you as to the authority of the person giving this
Disposition Instruction to act for us.  We also recognize that your obligation
to comply with this Disposition Instruction is subject to the other provisions
of Section 4(a)(ii) of the General Terms. [See Note 2 below]

 

 

Funds transfer instructions:

 

 

 

Receiving bank:
                                                                                 .

 

 

 

ABA routing number for domestic
wire:                                           .

 

 

 

ABA routing number for ACH transaction:                                       .

 

 

 

International: Swift Code
No.                                                            .

 

 

 

Reference
details:                                                                              .]

 

 

 

 

Very truly yours,

 

 

 

 

 

[SECURED PARTY]

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

Notes to the person completing this form of Initial Instruction:

 

1.                                      The “attention” line should be completed
with particular care.  Until the Initial Instruction is actually received by the
person or persons or department at the Bank designated in the “attention” line,
the time period by which the Bank must comply with the Initial Instruction will
not commence.  Accordingly, it is advisable to provide in the “attention” line a
specific department or specific officer or officers at the Bank by title rather
than by name.  If an individual at the Bank is to be designated by title or even
by name, it is advisable that one or more additional individuals at the Bank be
designated as alternatives to receive the Initial Instruction if the first
individual is not available.

 

--------------------------------------------------------------------------------


 

2.                                      The bracketed language relating to a
Disposition Instruction (including funds transfer instructions) is optional. Not
including this language does not preclude the Secured Party from subsequently
giving a Disposition Instruction.

 

--------------------------------------------------------------------------------


 

GENERAL TERMS FOR THE DEPOSIT ACCOUNT CONTROL AGREEMENT

 

version 1 dated February 13, 2006

available from the American Bar Association’s Section of Business Law at
http://www.abanet.org/dch/committee.cfm?com=CL7100601

 

This Deposit Account Control Agreement (the “Agreement”) is entered into as of
June 1, 2011, and made by and between Bunge North America Capital, Inc. (the
“Debtor”), Commerce Bank, N.A. (the “Bank”), and Cooperatieve Centrale
Raiffeisen-Boerenleenbank, B.A. (the “Secured Party”).

 

--------------------------------------------------------------------------------

1  This document is a model form produced by the Joint Task Force on Deposit
Account Control Agreements of the ABA Section of Business Law.  The provisions
of the form have not been approved by the House of Delegates or Board of
Governors of the American Bar Association and, accordingly, should not be
construed as representing the policy of the American Bar Association.

 

--------------------------------------------------------------------------------


 

1.                                      Definitions and Rules of
Interpretation.  In this Agreement (a) terms defined in the UCC and not
otherwise defined in this Agreement have the same meanings in this Agreement as
in the UCC, (b) the rules of interpretation in Article 1 of the UCC apply to the
interpretation of this Agreement and (c) the term “or” is not exclusive.  Unless
otherwise stated, section references are to sections of these General Terms.  In
addition, the following terms in this Agreement have the following meanings or
interpretations:

 

This “Agreement” means the Deposit Account Control Agreement dated the Agreement
Date among the Secured Party, the Debtor and the Bank.  The Deposit Account
Control Agreement includes these General Terms (incorporated by reference), the
Specific Terms and the Exhibit read and construed together as a single
agreement.

 

“Agreement Date” means the date set forth at the beginning of this Agreement as
the date as of which this Agreement was executed and delivered by the parties.

 

An “address” includes the person or persons or department of the Bank on an
“attention” line.

“Bank” means the organization signing this Agreement as the Bank.

 

“Business Day” means:

(i)                                     for communications to the Bank, a day
other than a day (A) that is not a “business day” as defined in Federal Reserve
Board Regulation CC, 12 CFR Part 229, (B) on which the office, branch or
department of the Bank specified as the Bank’s address in the Exhibit is closed,
or (C) on which commercial banks are closed in the city or cities set forth in
the Specific Terms; and

 

(ii)                                  for communications to any other party, a
day, other than a Saturday or Sunday, on which the other party is open for
business at the location to which the communication is sent.

 

“Claim” means a claim, loss, cost or expense, and includes out-of-pocket or
allocable internal legal fees and expenses incurred in bringing or defending a
claim.

 

A “communication” includes the Initial Instruction, a Disposition Instruction or
a notice.

 

“Debtor” means the person signing this Agreement as the Debtor.

 

“Deposit Account” has the meaning set forth in the “Background” of this
Agreement.  The Deposit Account is identified in Section 1 of the Specific
Terms.

 

“Deposit-related Agreements” means, collectively, the deposit account agreement
and any other agreements between the Bank and the Debtor governing the Deposit
Account and any cash management or similar services provided by the Bank to the
Debtor in connection with the Deposit Account.

 

“Disposition Instruction” means an instruction to the Bank directing the
disposition of the funds in the Deposit Account.

 

--------------------------------------------------------------------------------


 

“Exhibit” means the Exhibit referred to in Part C of and attached to this
Agreement as the form to be used as the Initial Instruction.

 

“Initial Instruction” means the first instruction to the Bank originated by the
Secured Party directing that the Bank no longer comply with the Debtor’s
Disposition Instructions.  The Initial Instruction may also contain a
Disposition Instruction originated by the Secured Party.

 

“Order or Process” means an order, judgment, decree or injunction, or a
garnishment, restraining notice or other legal process, directing, or
prohibiting or otherwise restricting, the disposition of the funds in the
Deposit Account.

 

“Outside Time” means, unless an earlier Outside Time is stated in the Specific
Terms, the opening of business on the second Business Day after the Business Day
on which the Initial Instruction in substantially the form of the Exhibit is
actually received at the address for the Bank specified in the Exhibit.  If the
Initial Instruction is actually received at that address after 12:00 noon, local
time, at that address, then in determining the Outside Time, the Initial
Instruction will be considered to have been actually received on the following
Business Day.

 

“Secured Party” means the person signing this Agreement as the Secured Party,
whether the person is acting in a representative capacity or otherwise.

 

“Specific Terms” means the terms contained in Part B of this Agreement.

 

“UCC” means the Uniform Commercial Code of the jurisdiction whose law governs
this Agreement or, if relevant to any matter other than the meaning of a defined
term, the Uniform Commercial Code of the jurisdiction whose law applies to the
matter under the choice of law rules of the jurisdiction whose law governs this
Agreement.

 

A “writing” means a tangible writing, including a facsimile and, if the Specific
Terms, permit, an electronic record; “written” refers to a communication in the
form of a writing.

 

2.                                      The Debtor’s Dealings with the Deposit
Account.

 

(a)                                  Except as provided in Section 2(b), the
Bank may comply with the Debtor’s Disposition Instructions in accordance with
the Deposit-related Agreements.

 

(b)                                 The Bank will not comply with the Debtor’s
Disposition Instructions after the Outside Time.  In its discretion the Bank may
cease complying with the Debtor’s Disposition Instructions at an earlier time as
permitted by Section 4(a)(iv).

 

3.                                      The Secured Party’s Right to Give
Instructions as to the Deposit Account.  The Bank will comply with the Initial
Instruction, and with any Disposition Instructions originated by the Secured
Party, in each case (i) without the Debtor’s further consent, and (ii) even if
following the instruction results in the dishonoring by the Bank of items
presented for payment from the Deposit Account or the Bank otherwise not
complying with the Debtor’s Disposition

 

--------------------------------------------------------------------------------


 

Instructions.  The Initial Instruction may not be rescinded or otherwise
modified without the Bank’s consent.

 

4.                                      Exculpation of the Bank.

 

(a)                                  Notwithstanding the Bank’s agreements in
Sections 2 and 3, the Bank will not be liable to any other party for:

 

(i)                                     either failing to follow an Initial
Instruction that (A) is not in the form of the Exhibit, (B) does not specify the
address to which the Initial Instruction was to have been sent, (C) is not
otherwise completed, or (D) does not have attached to it a copy of this
Agreement as fully executed or, as a result of any such defect in the Initial
Instruction, continuing to comply with the Debtor’s Disposition Instructions;

 

(ii)                                  failing to follow a Disposition
Instruction originated by the Secured Party (A) before the Outside Time,
(B) that requires the disposition of the funds in the Deposit Account by a
method not available to the Debtor under the Deposit-related Agreements,
(C) that the Bank determines would result in the bank’s failing to comply with a
statute, rule or regulation, or an Order or Process, binding upon this Bank,
(D) that requires the disposition of funds that are not immediately available in
the Deposit Account, (E) that, unless otherwise set forth in the Specific Terms,
directs the disposition of less than all the funds in the Deposit Account or
directs that the funds be sent to more than one recipient, or (F) for which the
Bank has not received evidence reasonably required by the Bank as to the
authority of the person giving the Disposition Instruction to act for the
Secured Party;

 

(iii)                               complying with the Debtor’s Disposition
Instructions, or otherwise completing a transaction involving the Deposit
Account, that the Bank or an affiliate had started to process before the Outside
Time; or

 

(iv)                              after the Bank becomes aware that the Secured
Party has sent the Initial Instruction, but before the Outside Time, complying
with the Initial Instruction or a Disposition Instruction originated by the
Secured Party, notwithstanding any fact or circumstance and even if the Initial
Instruction (A ) has not been actually received at the address specified in the
Exhibit, (B) fails to have attached to it a copy of this Agreement as fully
executed, or (C) is not completed or otherwise fails to be in the form of
Initial Instruction set forth on the Exhibit.

 

(b)                                 The Bank will not be liable to any other
party for:

 

(i)                                     wrongful dishonor of any item as a
result of the Bank following the Initial Instruction or any Disposition
Instruction originated by the Secured Party,

 

(ii)                                  failing to comply or delaying in complying
with the Initial Instruction, any Disposition Instruction or any provision of
this Agreement due to a computer malfunction, interruption of communication
facilities, labor difficulties, act of God, war, terrorist attack, or other
cause, in each case beyond the Bank’s reasonable control,

 

(iii)                               any other Claim, except to the extent
directly caused by the Bank’s gross negligence or willful misconduct, or

 

--------------------------------------------------------------------------------


 

(iv)                              any indirect, special, consequential or
punitive damages.

 

(c)                                  The Bank will have no fiduciary duties
under this Agreement to any other party, whether as trustee, agent, bailee or
otherwise.  The Bank will have no duties to the Secured Party except as
expressly set forth in this Agreement.  The Bank will have no duty to inquire
into or determine the existence or enforceability of the Debtor’s obligations to
the Secured Party or whether, under any separate agreement between the Debtor
and the Secured Party, the Debtor’s obligations to the Secured Party are in
default, the Debtor may originate a Disposition Instruction or the Secured Party
may originate the Initial Instruction or any Disposition Instruction.

 

5.                                      The Bank’s Recourse to the Deposit
Account.

 

(a)                                  Except for amounts referred to in
Section 5(b), the Bank (i) subordinates any security interest, lien or other
encumbrance against the Deposit Account to the Secured Party’s security interest
and (ii) will not exercise any right of recoupment, setoff or debit against the
Deposit Account. This subordination will not apply to any security interest that
the Bank has in an item under UCC Article 4 as a collecting bank.

 

(b)                                 Notwithstanding Section 5(a), and regardless
of any agreement of the Debtor to compensate the Bank by means of balances in
the Deposit Account, the Bank may charge the Deposit Account, to the extent
permitted by any of the Deposit-related Agreement or applicable law, for:

 

(i)                                     the face amount of check, draft, money
order, instrument, wire transfer of funds, automated clearing house entry,
credit from a merchant card transaction, other electronic transfer of funds or
other item (A) deposited in or credited to the Deposit Account, whether before
or after the Agreement Date, and returned unpaid or otherwise uncollected or
subject to an adjustment entry, whether for insufficient funds or for any other
reason and without regard to the timeliness of the return or adjustment or the
occurrence or timeliness of any other person’s notice of nonpayment or
adjustment, (B) subject to a claim against the Bank for breach of transfer,
presentment, encoding, retention or other warranty under Federal Reserve
Regulations or Operating Circulars, clearing house rules, the UCC or other
applicable law, or (C) for a merchant card transaction, against which a
contractual demand for chargeback has been made;

 

(ii)                                  normal service charges or fees payable to
the Bank in connection with the Deposit Account or any related services;

 

(iii)                               any adjustments or corrections of any
posting or encoding errors; and

 

(iv)                              reimbursements for out-of-pocket or allocable
internal legal fees and expenses in connection with the negotiation,
administration or enforcement of this Agreement by the Bank.

 

6.                                      Indemnification and Reimbursement.

 

(a)                                  The Debtor indemnifies the Bank against all
Claims incurred, sustained or payable by the Bank arising out of this Agreement
except to the extent directly caused by the Bank’s gross negligence or willful
misconduct.

 

--------------------------------------------------------------------------------


 

(b)                                 The Secured Party agrees to reimburse the
Bank for any charge against the Deposit Account under Section 5(b) for which
there were insufficient funds in the Deposit Account to satisfy the charge. 
Such reimbursement will be limited to the aggregate amount transferred from the
Deposit Account as a result of the Bank’s acting upon Disposition Instruction
originated by the Secured Party or pursuant to Section 9(b).  Any demand by the
Bank for reimbursement must be made within the number of days after the
termination of this Agreement set forth in the Specific Terms.  The Bank may not
make a Claim for reimbursement under this subsection unless (i) the Debtor fails
to satisfy the Claim within 15 days after the Bank makes a demand on the Debtor
under Section 6(a) or (ii) the Bank is enjoined, stayed or prohibited by
operation of law from making the demand on the Debtor.

 

(c)                                  The Secured Party’s reimbursement
obligations under Section 6(b) will not apply to (i) a charge for reimbursement
of or indemnification for any out-of-pocket or allocable internal legal fees and
expenses incurred by the Bank in connection with any claim or defense by the
Bank against the Secured Party relating to this Agreement or (ii) the amount of
any loss incurred by the Bank to the extent directly caused by the Bank’s gross
negligence or willful misconduct.  If the Bank satisfies any Claim against the
Debtor referred to in the foregoing clause (i) by charging the Deposit Account,
the amount of the Secured Party’s maximum liability for reimbursement
obligations under Section 6(b) will be reduced by the amount of the Claim so
satisfied.

 

(d)                                 If the Secured Party fails to reimburse the
Bank for any amount under Section 6(b), the Secured Party will pay the Bank’s
out-of-pocket or allocable internal legal fees and expenses in collecting from
the Secured Party the amount payable.

 

(e)                                  The Secured Party indemnifies the Bank
against all other Claims incurred, sustained or payable by the Bank arising from
the Bank following an Initial Instruction or a Disposition Instruction
originated by the Secured Party, or from the Bank’s remittance of funds pursuant
to Section 9(b), except to the extent directly caused by the Bank’s gross
negligence or willful misconduct.

 

7.                                      Representations and Warranties;
Agreements with Other Persons.  The Bank represents and warrants to the Secured
Party that the Bank (i) is an organization engaged in the business of banking,
(ii) maintains the Deposit Account as a demand deposit account or accounts in
the ordinary course of the Bank’s business and (iii) has not entered into any
currently effective agreement with any person under which the Bank may be
obligated to comply with Disposition Instructions originated by a person other
than the Debtor or the Secured Party.  The Bank will not enter into any
agreement with any person under which the Bank may be obligated to comply with
Disposition Instructions originated by a person other than the Debtor or the
Secured Party.

 

8.                                      Deposit Account Information.  If the
Secured Party so requests, to the extent that the Bank has the operational
ability to do so, the Bank will provide to the Secured Party, whether by
Internet access or otherwise, a copy of each periodic account statement relating
to the Deposit Account ordinarily furnished by the Bank to the Debtor.  The
Bank’s liability for failing to provide the account statement will not exceed
the Bank’s cost of providing the statement.  The Debtor authorizes the Bank to
provide the Secured Party, whether by Internet access or

 

--------------------------------------------------------------------------------


 

otherwise, any other information concerning the Deposit Account that the Bank
may agree to provide to the Secured Party at the Secured Party’s request.

 

9.                                      Termination; Closure of the Deposit
Account.

 

(a)                                  Neither the Debtor nor the Bank will close
the Deposit Account prior to termination of this Agreement.  This Agreement may
not be terminated by the Debtor except by a notice to the Bank given jointly by
the other parties.  This Agreement may be terminated (i) by the Secured Party at
any time by notice to the other parties and (ii) by the Bank (A) immediately
upon notice to the other parties if the Bank becomes obligated to terminate this
Agreement or to close the Deposit Account under any statute, rule or regulation,
or any Order or Process, binding upon the Bank, (B) upon five Business Days’
notice to the other parties if any other party is in material breach of any of
the Deposit-related Agreements or this Agreement, and (C) otherwise upon 30
days’ notice to the other parties.

 

(b)                                 If the Bank terminates this Agreement
pursuant to clause (A) of Section 9(a)(ii), the Bank will remit any funds in the
Deposit Account on the date of termination (i) at the direction of the Secured
Party if the direction is received by the Bank prior to the date of termination
of this Agreement or (ii) if no such direction is received by the Bank prior to
such date, by check mailed to the address of the Secured Party for receiving
communications under this Agreement.  If the Bank terminates this Agreement
pursuant to clause (B) or (C) of Section 9(a)(ii), the Bank will remit any funds
in the Deposit Account on the date of termination at the direction of the
Secured Party only if the direction is received by the Bank prior to the date of
termination of this Agreement.  Any obligation of the Bank to remit any funds to
or at the direction of the Secured Party under this subsection is subject to
clauses (B) through (F) of Section 4(a)(ii).

 

(c)                                  Except as provided in Section 9(b) and in
any event if the Secured Party has communicated to the Bank that the Secured
Party does not wish to receive or direct the disposition of the funds, the
Secured Party will not receive from the Bank any remittance of funds from the
Deposit Account upon termination of this Agreement by the Bank.

 

(d)                                 The termination of this Agreement will not
affect any rights created or obligations incurred under this Agreement before
the termination.  Sections 4 and 6 will survive the termination of this
Agreement for actions taken or omitted before the termination. Sections 9(b) and
(c) will survive the termination of this Agreement, and Section 5 will survive
the termination of this Agreement solely for any funds to be remitted to or at
the direction of the Secured Party pursuant to Section 9(b).

 

10.                               Communications.

 

(a)                                  All communications under this Agreement
must be in writing and must be delivered by hand or overnight courier service,
mailed by certified or registered mail, or sent by facsimile to the party
addressee.  If the Specific Terms permit a writing to include an electronic
record, a communication, other than the Initial Instruction, may be sent by
email.

 

(b)                                 For a communication under this Agreement to
be effective, it must be received (i) for the Initial Instruction, at the Bank’s
address specified on the Exhibit and (ii) in all other cases, at the party’s
address indicated below the party’s signature to this Agreement, in each case
subject to

 

--------------------------------------------------------------------------------


 

any change in address provided in Section 10(c).  Receipt of the Initial
Instruction does not occur until it is received by the person or persons or
department specified on the “attention” line on the Exhibit.  If more than one
person is specified, receipt occurs when the Initial Instruction is received by
one of the persons.

 

(c)                                  The Bank may communicate to the Secured
Party changes in the address for the Initial Instruction, and any party may
communicate to the other parties changes in its address for communications under
this Agreement.

 

11.                               Successors and Transferees.

 

(a)                                  This Agreement will inure to the benefit
of, and be binding upon, the parties and their respective successors and other
transferees permitted under this Section.  Except as provided in this Section, a
voluntary transfer of a party’s rights or duties under this Agreement without
the written consent of the other parties will be void.

 

(b)                                 The Bank may transfer is rights and duties
under this Agreement to a transferee to which, by contract or operation of law,
the Bank transfers substantially all of its rights and duties under the
Deposit-related Agreements.

 

(c)                                  The Secured Party may transfer its rights
and duties under this Agreement to (i) a transferee to which, by contract or
operation of law, the Secured Party transfers substantially all of its rights
and duties under the financing or other arrangements between the Secured Party
and the Debtor for which the Deposit Account acts as collateral security or
(ii) if the Secured Party is acting as a trustee, indenture trustee, agent,
collateral agent, or other representative in whose favor a security interest is
created or provided for, a transferee that is a successor trustee, indenture
trustee, agent, collateral agent, or other representative.

 

(d)                                 No transfer under this Section will be
binding upon a non-transferring party until the transferring party or the
transferee notifies the non-transferring parties of the transfer in a writing
signed by the transferee that identifies the transferee, gives the transferee’s
address for communications under this Agreement, and states that the transferee
is a successor of the transferor or other transferee permitted under this
Section and is entitled to the benefit of the transferring party’s rights and
has assumed all of the transferring party’s duties under this Agreement.

 

(e)                                  A non-transferring party need not request
proof of any transfer or that the transferee is a successor of the transferor or
other transferee permitted by this Section.  If requested by a non-transferring
party, however, the transferring party or the transferee will provide reasonable
proof thereof.  If the Bank or the Secured Party, as a non-transferring party,
requests such proof, then the effectiveness of the notification of transfer as
to the non-transferring party will be suspended until the proof is provided.

 

(f)                                    When a transfer becomes binding on the
non-transferring parties, the transferring party will not be entitled to
exercise any rights, and will be relieved of its obligations, accruing under
this Agreement from and after that time.  Those rights may be exercised and
those obligations will be incurred by the transferee.

 

--------------------------------------------------------------------------------


 

(g)                                 The provisions of subsections (d) and
(e) requiring notification for a transfer to be binding on the non-transferring
parties and suspending the effectiveness of the notification of transfer until
reasonable proof of the transfer has been provided do not apply to the Bank as
the transferring party if the transfer is by operation of law and by operation
of the law (i) the transferee succeeds to all or substantially all of the rights
and becomes generally bound by all of the duties of the Bank, including the
Bank’s duties under this Agreement, and (ii) the Bank ceases to exist.

 

12.                               Entire Agreement; Relation to Other
Agreements.

 

(a)                                  This Agreement constitutes the entire
agreement of the parties, and supersedes all previous and contemporaneous
negotiations, understandings and agreements, with respect to its subject matter,
all of which have become merged and finally integrated into this Agreement.

 

(b)                                 If a term in the Specific Terms conflicts
with a term of this Agreement not in the Specific Terms, the term in the
Specific Terms controls.

 

(c)                                  If this Agreement conflicts with any of the
Deposit-related Agreements, this Agreement will control.  However, this
Agreement will not (i) derogate from any Claim or defense that the Bank may have
against the Debtor under any of the Deposit-related Agreements or (ii) create
any third party beneficiary rights under any of the Deposit-related Agreements
in favor of the Secured Party.

 

(d)                                 This Agreement does not amend or otherwise
modify any of the agreements between the Debtor and the Secured Party or provide
any rights for the Debtor to originate a Disposition Instruction in
contravention of any agreement between the Debtor and the Secured Party.

 

13.                               Governing Law, Depositary Bank’s Jurisdiction
and Waiver of Jury Trial.

 

(a)                                  Except as otherwise required by Article 9
of the UCC, this Agreement will be governed by the law of that jurisdiction set
forth in the Specific Terms without giving effect to an) choice of law rule that
would require the application of the law of another jurisdiction.

 

(b)                                 If the Specific Terms are completed
expressly to designate the Bank’s jurisdiction for purposes of part 3 of
Article 9 of the UCC, then the Deposit-related Agreements are amended to provide
that for those purposes that jurisdiction is the Bank’s jurisdiction so
designated.

 

(c)                                  To the extent permitted by applicable law,
each party waives all rights to trial by jury in any action, claim or proceeding
(including any counterclaim) of any type arising out of or directly or
indirectly relating to this Agreement.

 

14.                               Miscellaneous.

 

(a)                                  No amendment to this Agreement will be
binding on any party unless it is in writing and signed by all of the parties. 
Any provision of this Agreement benefiting a party may be waived only by a
writing signed by that party.

 

--------------------------------------------------------------------------------


 

(b)                                 If a provision of this Agreement is held
invalid or unenforceable in any respect, the validity or enforceability of the
remaining provisions will not in any way be affected, it being understood that
the validity or unenforceability of an affected provision in a particular
jurisdiction will not in and of itself affect the validity or enforceability of
the provision in any other jurisdiction.

 

--------------------------------------------------------------------------------